Exhibit 10.1

 





Execution Copy

 



 

 

 

 

 



MEIKLE WIND ENERGY LIMITED PARTNERSHIP

 

 

AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT



 

 

 

 

 

 

 

 

August 10, 2017

 

 

 

Article 1 INTERPRETATION 2 1.1   Definitions 2 1.2   Schedules 10 1.3   Headings
10 1.4   Number and Gender 11 1.5   Business Days 11 1.6   Currency and Payment
Obligations 11 1.7   Calculation of Interest 11 1.8   Accounting Principles 11
1.9   Statute and Agreement References 11 1.10   Section and Schedule References
11 1.11   Amendment and Restatement 12 Article 2 THE LIMITED PARTNERSHIP 12
2.1   Formation and Name of Partnership 12 2.2   Single Purpose Entity 12
2.3   Business of the Partnership 12 2.4   Amendment of Certificate 12
2.5   Office of the Partnership 12 2.6   Dealings with Partnership 13 Article 3
THE LIMITED PARTNERS 13 3.1   Limitation on Authority of Limited Partners 13
3.2   Limited Liability of Limited Partners 13 3.3   Compliance with Laws 14
Article 4 RIGHTS, POWERS, DUTIES AND OBLIGATIONS OF THE GENERAL PARTNER 14
4.1   Powers, Duties and Obligations 14 4.2   Specific Powers and Duties 14
4.3   Related Party Contracts 16 4.4   Title to Property 16 4.5   No Commingling
of Funds 16 4.6   Exercise of Duties 16 4.7   Limitation of Liability 16
4.8   Indemnity of General Partner 17 4.9   Indemnity of Partnership 17
4.10   Removal and Deemed Resignation of the General Partner 17 4.11   Transfer
to New General Partner 18 4.12   Transfer of Title to New General Partner 18
4.13   Release by Partnership 18 4.14   New General Partner 18 4.15   Required
Documents; Residency 18 4.16   Expenses 18 Article 5 CAPITAL CONTRIBUTIONS 19
5.1   Capital 19

 

(i)

 



5.2   Authorized Capital 19 5.3   Attributes of Units 19 5.4   Capital
Contributions 19 5.5   Issuance of Additional Units 20 5.6   Subscription for
Units 20 5.7   Unit Certificates 20 5.8   Capital Accounts 20 5.9   Partnership
Capital 21 Article 6 FINANCING OF THE PARTNERSHIP 21 6.1   Additional Capital
Contributions 21 Article 7 TRANSFER & DISPOSITION BY A LIMITED PARTNER 22
7.1   General Prohibition 22 7.2   General Restrictions 22 7.3   Permitted
Transfer 24 7.4   Permitted Transfers to Controlled Affiliates 24 7.5   Right of
First Offer re: Transfer of Units by Limited Partners 25 7.6   Tag-Along Rights
26 7.7   Drag Along Rights 27 7.8   Conditions to Admission 29
7.9   Restrictions on Transfer 29 7.10   Continuing Obligations 30 7.11   Pledge
of Units 30 7.12   Indirect Transfers 30 7.13   No Right of First Offer 31
Article 8 ALLOCATION OF PROFITS AND LOSSES 31 8.1   Distributions 31
8.2   Ownership of Partnership Property 31 8.3   Partnership Profit or Loss;
Allocations 32 8.4   Income Tax Allocation 32 8.5   Tax Returns 32 8.6   Fiscal
Year 33 Article 9 BOOKS AND RECORDS AND AUDITOR 33 9.1   Books and Records 33
9.2   Access to Information 33 9.3   Selection of Auditor and Reporting 34
9.4   Accounting Principles 35 Article 10 PARTNERSHIP MEETINGS 35
10.1   Partnership Meetings 35 Article 11 GENERAL SALE PROVISIONS 36
11.1   Warranties of Seller 36 11.2   Closing Conditionsf 37 11.3   Payment 37

 

(ii)

 



11.4   Allocation of Purchase Price 37 11.5   Indebtedness between Seller and
the Partnership 37 11.6   Failure to Transfer Units 38 Article 12
CONFIDENTIALITY 38 12.1   Confidentiality 38 12.2   Public Announcements 40
12.3   Subsidiaries as Third Party Beneficiaries 40 12.4   Survival 41
Article 13 TERM, TERMINATION AND DEFAULT 41 13.1   Term 41 13.2   Termination 41
13.3   Limited Return of Capital Contributions Upon Dissolution 41
13.4   Distribution Upon Liquidation 42 Article 14 REPRESENTATIONS AND
WARRANTIES 43 14.1   General Partner Representations and Warranties 43
14.2   Representations and Warranties of the Limited Partners 44 14.3   Survival
45 Article 15 GENERAL 45 15.1   Limited Partner not a General Partner 45
15.2   Agreement to be Bound 45 15.3   Entire Agreement 46 15.4   Amendment 46
15.5   Rights of Set-Off 47 15.6   Waiver 47 15.7   Governing Law 47
15.8   Severability 47 15.9   Time of Essence 47 15.10   Further Assurances 47
15.11   Notice 47 15.12   Benefit/Binding 49 15.13   Dispute Resolution
Procedure 49 15.14   Assignment 49 15.15   Legend on Certificates 49
15.16   Remedies 50 15.17   Withholding 50 15.18   Expenses 50
15.19   Independent Advice 50 15.20   Counterparts 50 15.21   Corporate
Opportunities, Waiver of Fiduciary Duties, Etc. 50

(iii)

 

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

 

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (the “Agreement”) is
made as of August 10, 2017 among:

 

PATTERN CANADA FINANCE COMPANY ULC, a corporation existing under the laws of the
Province of Nova Scotia, along with its successors and permitted assigns



(“Pattern Limited Partner”),

 

and

 

VERTUOUS ENERGY CANADA INC., a corporation existing under the laws of the
Canada, along with its successors and permitted assigns,



(“PSP Limited Partner”),

 

and

 

MEIKLE WIND ENERGY CORP., a corporation existing under the laws of the Province
of British Columbia,



(the “General Partner”).

 

WHEREAS Meikle Wind Energy Limited Partnership (the “Partnership”) was formed as
a limited partnership under the laws of the Province of British Columbia on
August 13, 2010;

 

AND WHEREAS the General Partner and Pattern Renewable Holdings Canada ULC (“PRHC
Holdings LP”) are parties to a limited partnership agreement dated as of August
13, 2010 (the “Original Limited Partnership Agreement”), which was amended and
restated by an Amended and Restated Limited Partnership Agreement dated as of
April 15, 2014 (the “2014 Limited Partnership Agreement”), as amended by an
Amendment to Amended and Restated Limited Partnership Agreement dated as of May
26, 2015 (the 2014 Limited Partnership Agreement, as so amended, the “Prior
Limited Partnership Agreement”) for the purpose of governing the affairs of the
Partnership;

 

AND WHEREAS PRHC Holdings LP assigned its limited partnership interest in the
Partnership to Pattern Meikle LP Holdings LP (the “Former Pattern LP”) as of
August 10, 2017;

 

AND WHEREAS the Former Pattern LP was wound up and dissolved as of August 10,
2017 with the result that the limited partnership interest in the Partnership
held by Former Pattern LP was transferred to PRHC Holdings LP;

 

Page 2

 

AND WHEREAS on August 10, 2017, PRHC Holdings LP transferred 5,099 Units of the
Partnership to Pattern Limited Partner and 4,899 Units of the Partnership to PSP
Limited Partner;

 

AND WHEREAS the General Partner, Pattern Limited Partner and the PSP Limited
Partner wish to amend and restate the Prior Limited Partnership Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, the Parties
agree as set forth below.

 

Article 1
INTERPRETATION

 

1.1Definitions

 

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following words and terms will have the following
meanings:

 

(1)“2014 Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement;

 

(2)“Act” means the Partnership Act (British Columbia);

 

(3)“Additional Contribution” has the meaning set forth in Section 6.1(5);

 

(4)“Administration Services” means the administration services provided by the
PAA Provider to the Project pursuant to the PAA, which includes the bookkeeping,
accounting, administration of accounts payable, accounts receivable, preparation
of financial statements and tax returns, loan administration (other than loan
administration to be provided in relation to construction loan and project
financing for the Project as set forth in the O&M Contract) and other
administrative services that may be customarily requested and agreed by the PAA
Provider and the General Partner from time to time that are provided for the
benefit of the Partnership in respect of the Project;

 

(5)“Affiliate” means, in respect of a Party, any Person that as at the time
determined, (i) Controls such Party, (ii) is Controlled by such Party, or (iii)
is Controlled by the same Person that Controls such Party; provided that (x)
neither the Partnership nor the General Partner shall be deemed an Affiliate of
either Pattern or PSP for any purpose hereunder, (y) neither Pattern Energy
Group LP nor Pattern Energy Group 2 LP shall be deemed an Affiliate of either
Pattern or PSP for any purpose hereunder, and (z) neither Partner shall be
deemed an Affiliate of the other Partner for any purpose hereunder;

 

(6)“Agreement”, “this Agreement”, “hereto”, “herein”, “hereby”, “hereunder”,
“hereof” and similar expressions refer to this Agreement and not to any
particular Article, Section, subsection, clause, subdivision or other portion
hereof and include any and every amending agreement and agreement supplemental
or ancillary hereto;

 

(7)“Annual Financial Statements” has the meaning set forth in Section 9.3(3);

 

Page 3

 

(8)“Applicable Law” means:

 

(a)applicable federal, state, provincial or municipal laws, orders-in-council,
bylaws, codes, rules, policies, regulations and statutes;

 

(b)applicable orders, decisions, codes, judgments, rules, injunctions, decrees,
awards and writs of any Governmental Agency;

 

(c)applicable rulings and conditions of any license, permit, certificate,
registration, authorization, consent and approval issued by a Governmental
Agency;

 

(9)“Auditors” means the auditors of the Partnership as determined by the General
Partner from time to time;

 

(10)“Bank” means the bank that is appointed the principal banker of the
Partnership from time to time;

 

(11)“Board” means the board of directors of the General Partner appointed or
elected from time to time;

 

(12)“Business” means the business and activities of the Partnership which shall
be limited to acquiring, financing, developing, owning, leasing, selling,
procuring, encumbering, securing, designing, constructing, reconstructing,
erecting, installing, testing, commissioning, decommissioning, improving,
replacing, relocating, removing, repairing, maintaining, using, monitoring,
managing, operating, repowering, dismantling, and disposing of the Project;

 

(13)“Business Day” means any day other than a Saturday, Sunday or federal
holiday in San Francisco, California, USA or Montreal, Quebec, Canada;

 

(14)“Capital Account” means the account to be maintained by the Partnership for
each Partner in accordance with Section 5.8;

 

(15)“Capital Call” means a call by the General Partner to the Partners to
contribute a specified amount of money to the Partnership;

 

(16)“Capital Contribution” means the money contributed from time to time by a
Partner (or its predecessor in interest) to the capital of the Partnership; the
aggregate Capital Contribution of each Limited Partner on the date of this
Agreement is set forth in Schedule “A” under the heading “Capital Contribution”
and shall be updated by the General Partner from time to time;

 

(17)“Certificate” means the certificate registered under the Act forming the
Partnership, as amended from time to time;

 

(18)“COD” means the Commercial Operation Date of the Project, as defined in the
Power Purchase Agreement, being January 31, 2017;

 

(19)“Competitively Sensitive Information” has the meaning set forth in Section
12.1(2);

 

Page 4

 

(20)“Competitor” means a Person that directly or indirectly (including through
one or more Affiliates) develops or operates wind power or solar power projects
(“Competitive Activities”); but for the purposes of the restrictions on transfer
set forth in Section 7.9, the definition of “Competitor” shall not include a
pension fund, investment fund, pooled investment vehicle, insurance company or
institutional investor that is directly or indirectly engaged in such activities
through another Person (including through one or more Affiliates); provided that
(a) the transferee’s primary business activity is not its direct or indirect
ownership of such Person, and (b) such transfer shall not be to the Person that
is directly engaged in Competitive Activities;

 

(21)“Confidential Information” has the meaning set forth in Section 12.1(1);

 

(22)“Contract” means any agreement, indenture, contract, purchase order, lease,
sublease, deed of trust, licence, option or instrument, in any case, whether
written or oral;

 

(23)“Contributing Limited Partner” has the meaning set forth in Section 6.1(5);

 

(24)“Control” or “Controls” means, with respect to any Person at any time, (i)
holding, whether directly or indirectly, as owner or other beneficiary (other
than solely as the beneficiary of an unrealized security interest) securities or
ownership interests of that Person carrying votes or ownership interests
sufficient to elect or appoint more than 50% of the individuals who are
responsible for the supervision or management of that Person, or (ii) the
exercise of de facto control of that Person, whether direct or indirect and
whether through the ownership of securities or ownership interests or by
Contract, trust or otherwise, and “Controlled” and “Controlling” have
corresponding meanings;

 

(25)“Controlled Affiliate” means (i) in respect of PSP, an Affiliate of PSP that
is Controlled by Public Sector Pension Investment Board, and (ii) in respect of
Pattern, an Affiliate of Pattern that is Controlled by PEGI;

 

(26)“Dispute” has the meaning set forth in Section 15.13;

 

(27)“Drag Along Notice” has the meaning set forth in Section 7.7(1);

 

(28)“Drag Along Sale” has the meaning set forth in Section 7.7(1);

 

(29)“Drag Sale Interests” has the meaning set forth in Section 7.7(1);

 

(30)“Encumbrance” means any mortgage, lien, encumbrance, charge, pledge,
hypothecation, assignment by way of security, security interest, title
retention, preferential right or trust arrangement, easement or any other
security arrangement or any other arrangement having the same effect;

 

(31)“Entity” means any Person other than a natural person;

 

(32)“EPC Contract” means the balance of plant agreement entered into by and
between the Partnership and the EPC Contractor, dated June 29, 2015, in
connection with the Project;

 

Page 5

 

(33)“EPC Contractor” means Borea Construction ULC which was engaged by the
Partnership pursuant to the EPC Contract;

 

(34)“Escalated Good Faith Discussions” has the meaning set forth in Section
15.13;

 

(35)“Financial Statements” means, collectively, the Annual Financial Statements
and the Quarterly Financial Statements;

 

(36)“Fiscal Year” has the meaning set forth in Section 8.6;

 

(37)“Funding Notice” has the meaning set forth in the Section 6.1(1);

 

(38)“GAAP” means United States generally acceptable accounting principles, as
such principles may be amended, varied or replaced from time to time and as
accepted and adopted by the applicable Party, which are applicable as at the
date on which any calculation made hereunder is to be effective or as at the
date of any Financial Statements referred to herein;

 

(39)“General Partner” means Meikle Wind Energy Corp. and any other Person that
is admitted as a general partner of the Partnership from time to time;

 

(40)“Governmental Agency” means any federal or national, state, provincial,
county, municipal or local government or regulatory or supervisory department,
body, political subdivision, commission, agency, instrumentality, ministry,
court, judicial or administrative body, taxing authority, or other authority
thereof (including any corporation or other entity owned or controlled by any of
the foregoing) acting in a regulatory capacity and having jurisdiction over the
matter or Person in question, including the Power Authority;

 

(41)“GST” means goods and services taxes imposed pursuant to the Excise Tax Act
(Canada) or any successor legislation thereto;

 

(42)“including” means including without limitation, and “includes” means
includes without limitation;

 

(43)“Income Tax Act” means the Income Tax Act (Canada);

 

(44)“Initial Good Faith Discussions” has the meaning set forth in Section 15.13;

 

(45)“Interconnection Agreement” has the meaning given to it in the Power
Purchase Agreement;

 

(46)“Land Rights Acquisition Agreement” means a Contract between the Partnership
and a third party that sets out the terms on which real property will be
assigned, sold, transferred or leased to the Partnership, from such third party;

 

(47)“Land Rights Agreement” means a Contract between the Partnership and a third
party that sets out the terms and conditions on which such third party grants
tenure Access Rights (as defined in the Power Purchase Agreement) to the
Partnership;

 

Page 6

 

(48)“Limited Partners” means Pattern and PSP, and such other Partners as may be
admitted to the Partnership as a limited partner from time to time;

 

(49)“Material Supplier Contract” means (a) the TSA, (b) any Contract for the
supply and/or installation of other major components of the Project, and (c) the
EPC Contract;

 

(50)“MW” means megawatt;

 

(51)“Non-Contributing Other Partner” has the meaning set forth in Section
6.1(6);

 

(52)“Non-Contributing Limited Partner” has the meaning set forth in Section
6.1(6);

 

(53)“O&M Contract” means the management, operation and maintenance services
agreement entered into by the Partnership and the O&M Provider, dated June 29,
2015, in connection with the operations, management and maintenance of the
Project;

 

(54)“O&M Provider” means Pattern Operators Canada ULC or an Affiliate thereof,
Pattern or an Affiliate thereof or a Permitted Transferee of Pattern or an
Affiliate thereof, that is engaged by the Partnership pursuant to the O&M
Contract to provide operations, management and maintenance services to the
Partnership with respect to the Project;

 

(55)“Operational Phase” means the period from the date hereof to the date that
the Project ceases operations;

 

(56)“Original Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement;

 

(57)“PAA” means the project administration agreement entered into by the
Partnership and the PAA Provider, dated June 29, 2015, pursuant to which the PAA
Provider provides Administration Services to the Project, the General Partner
and the Partnership;

 

(58)“PAA Provider” means Pattern Operators Canada ULC or an Affiliate thereof
that is engaged by the General Partner on behalf of the Partnership pursuant to
the PAA to provide administration services to the Project, the General Partner
and the Partnership;

 

(59)“Partners” means collectively, the General Partner and the Limited Partners
and “Partner” means any one of them;

 

(60)“Partnership” has the meaning set forth in the recitals to this Agreement;

 

(61)“Partnership Losses” means, with respect to a particular period, the
unconsolidated net loss, if any, of the Partnership for such period determined
in accordance with GAAP;

 

(62)“Partnership Profits” means, with respect to a particular period, the
unconsolidated net profit, if any, of the Partnership for such period determined
in accordance with GAAP;

 

(63)“Party” means a party to this Agreement;

 

Page 7

 

(64)“Pattern” means the Pattern Limited Partner or its Controlled Affiliates to
which all but not less than all of the Units held by Pattern Limited Partner are
Transferred and, in the case of a Transfer by Pattern Limited Partner of less
than all of its Units to its Controlled Affiliate(s), means the Pattern Limited
Partner and such Controlled Affiliate(s) together;

 

(65)“PEGI” means Pattern Energy Group Inc., a Delaware corporation;

 

(66)“Permitted Transferee” of a Limited Partner means a Transferee of Units
pursuant to Section 7.3(1)(a) or 7.3(2)(a), as applicable, provided that, with
respect to PSP, none of its portfolio companies or other investments shall be
deemed a Permitted Transferee;

 

(67)“Person” means any individual (natural person), partnership, limited
partnership, joint venture, syndicate, sole proprietorship, company or
corporation with or without share capital, unincorporated association, limited
liability company, trust, trustee, executor, administrator or other legal
personal representative, Governmental Agency or entity however designated or
constituted;

 

(68)“Power Authority” means British Columbia Hydro and Power Authority, and any
successor agency thereto;

 

(69)“Power Purchase Agreement” means the electricity purchase agreement between
the Partnership and the Power Authority dated April 22, 2010, as thereafter
amended from time to time, in respect of the Project;

 

(70)“Prior General Partner” means a General Partner that resigns, is deemed to
resign, is removed or withdraws from the Partnership in accordance with Section
4.10;

 

(71)“Prior Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement;

 

(72)“Project” means the approximately 180MW wind energy generation facility
which is located in the Peace Region of British Columbia;

 

(73)“Project Agreements” means Contracts of the types described in Schedule “B”;

 

(74)“Project Assets” means any and all assets directly used in, or connected
with, the Business;

 

(75)“Project Financing” means the project financing with recourse limited to the
Project Assets (including a pledge of shares of the General Partner or Units,
assignments of certain of the Project Agreements, or any other arrangements as
are customarily required by project finance lenders under a project financing of
renewable energy projects) obtained by the Partnership from a lender or
syndicate of lenders for purposes of financing the construction of the Project
on June 29, 2015, and any refinancing thereof or financing supplemental thereto;

 

(76)“Project Operating Budget” means the budget including any amendments or
agreed deviations thereto outlining the anticipated costs and expenses, the
required capital

 

Page 8

 

contributions and the general expected timelines associated with the Operational
Phase of the Project, to be prepared and approved by the General Partner;

 

(77)“PSP” means the PSP Limited Partner or its Controlled Affiliates to which
all but not less than all of the Units held by PSP Limited Partner are
Transferred and, in the case of a Transfer by PSP Limited Partner of less than
all of its Units to its Controlled Affiliate(s), means the PSP Limited Partner
and such Controlled Affiliate(s) together;

 

(78)“Qualified Transferee” means a party that has either (A)(x) a rating not
less than “BBB” from S&P or “Baa3” from Moody’s or (y) is Controlled by an
Affiliate meeting the criteria specified in (x), or (B) together with its
Affiliate(s) on consolidated basis, a tangible net worth of at least
US$500,000,000, or, in the case of an investment fund, pension plan or other
similar entity, aggregate assets under management of at least US$500,000,000;

 

(79)“Quarterly Financial Statements” has the meaning set forth in Section
9.3(4);

 

(80)“Related Party” means, with respect to any Person, any Affiliate of such
Person and any director, officer, employee and agent of such Person and of such
Person’s Affiliates;

 

(81)“Related Party Contract” had the meaning set forth in Section 4.3(1);

 

(82)“Representatives” means, with respect to any Entity, such Entity’s officers,
directors, employees, consultants, agents, advisors, attorneys, lenders,
shareholders and other equity investors;

 

(83)“Required Capital” has the meaning set forth in Section 6.1(5);

 

(84)“ROFO Acceptance Period” has the meaning set forth in Section 7.7(3);

 

(85)“ROFO Declination” has the meaning set forth in Section 7.5(2);

 

(86)“ROFO Notice” has the meaning set forth in Section 7.5(1);

 

(87)“ROFO Offer” has the meaning set forth in Section 7.5(2);

 

(88)“ROFO Offeree” has the meaning set forth in Section 7.5(1);

 

(89)“ROFO Offeror” has the meaning set forth in Section 7.5(1);

 

(90)“Shareholder Agreement” means the Shareholder Agreement governing the
business and affairs of the General Partner dated as of August 10, 2017;

 

(91)“Single Purpose Entity” means a Person, which:

 

(a)is formed or organized solely for the purpose of the Business;

 

Page 9

 

(b)does not engage, directly or indirectly in any business other than the
Business and such undertakings as may be ancillary thereto or as the General
Partner deems advisable in order to carry on the Business;

 

(c)holds itself out as being a Person, separate and apart from any other Person;

 

(d)does not commingle its assets with those of any other Person;

 

(e)conducts its own business in its own name (including by or through the
General Partner acting as general partner of the Partnership) and provided same
shall be restricted to the Business;

 

(f)does not acquire obligations or securities of its Partners or any Affiliate
thereof other than as permitted by this definition of Single Purpose Entity;

 

(g)allocates fairly and reasonably any overhead of shared office space;

 

(h)does and will correct any known misunderstanding regarding its separate
identity; and

 

(i)shall at all times be authorized to carry on business in the Province of
British Columbia;

 

(92)“Subject Ownership Interest” has the meaning set forth in Section 7.5(1);

 

(93)“Subsidiary” of any Person means an Entity Controlled by such Person, and
“Subsidiaries” means more than one of the foregoing, as applicable;

 

(94)“Tagging Interests” has the meaning set forth in Section 7.6;

 

(95)“Tag Along Acceptance Notice” has the meaning set forth in Section 7.6;

 

(96)“Tag Along Notice” has the meaning set forth in Section 7.6;

 

(97)“Tag Along Purchaser” has the meaning set forth in Section 7.6;

 

(98)“Tag Along Sale” has the meaning set forth in Section 7.6;

 

(99)“Tag Sale Interests” has the meaning set forth in Section 7.6;

 

(100)“Tax Income” or “Tax Loss” of the Partnership for any Fiscal Year means the
income or loss and any taxable capital gain or allowable capital loss of the
Partnership, determined for that period in accordance with the provisions of the
Income Tax Act;

 

(101)“Third Party” means, with respect to Pattern or PSP, any Person who deals
at arm’s length with Pattern or PSP, as the case may be;

 

(102)“Third Party Transfer Documents” has the meaning set forth in Section
7.7(4);

 

Page 10

 

(103)“Transfer” means to sell, assign, dispose of, exchange, pledge, grant an
Encumbrance over, hypothecate or otherwise transfer Units or any participation
or interest therein, whether directly or indirectly (including pursuant to a
derivative transaction), or agree or commit to do any of the foregoing and,
except as provided in Section 7.12, a Transfer of the units or other equity
interest in a Limited Partner or in any Person that directly or indirectly holds
units or other equity interest in such Limited Partner (other than an Upstream
Pledge or Upstream Realization, or as permitted pursuant to Section 7.12(2)),
and “to Transfer”, “Transferred”, “Transferor” and “Transferee” and similar
expressions have corresponding meanings;

 

(104)“TSA” means the turbine supply agreement entered into by the Partnership
and General Electric Canada, dated June 29, 2015, in connection with the
Project;

 

(105)“Turbine Service Agreement” means the full service agreement entered into
by the Partnership with General Electric Canada, dated June 29, 2015, in
connection with the Project;

 

(106)“Unit Certificate” has the meaning set forth in Section 5.7;

 

(107)“Unit Interest(s)” means the ownership percentages of the Units held by
Partners, determined for a Partner as the percentage reflected by a fraction (x)
the numerator of which is the number of Units owned by such Partner and (y) the
denominator of which is the total number of issued and outstanding Units;

 

(108)“Units” means limited partnership units in the capital of the Partnership
designated as Units, having the attributes set out in this Agreement;

 

(109)“Upstream Pledge” has the meaning set forth in Section 7.11; and

 

(110)“Upstream Realization” has the meaning set forth in Section 7.11.

 

1.2Schedules

 

The following Schedules are attached to and form part of this Agreement:

 

Schedule Title

 

“A” Current Capital Contributions and Current Units

 

“B” Project Agreements

 

“C” Form of Unit Certificate

 

1.3Headings

 

The division of this Agreement into sections and the insertion of headings are
for convenience of reference only and will not affect the construction or
interpretation of this Agreement.

 

Page 11

 

1.4Number and Gender

 

Unless the context requires otherwise, words importing the singular include the
plural and vice versa, and words importing gender include all genders.

 

1.5Business Days

 

If this Agreement requires any payment to be made or other action to be taken on
a day that is not a Business Day, then the payment or action will be made or
taken on the next Business Day.

 

1.6Currency and Payment Obligations

 

Except as this Agreement otherwise expressly provides, all dollar amounts in
this Agreement are stated in Canadian dollars and any payment this Agreement
contemplates will be made by cash, wire transfer, certified cheque or any other
method that provides immediately available funds.

 

1.7Calculation of Interest

 

In calculating interest payable under this Agreement for any period of time, the
first day of such period will be included and the last day of such period will
be excluded.

 

1.8Accounting Principles

 

All accounting terms not specifically defined in this Agreement will be
construed in accordance with GAAP. Where the character or amount of any asset or
liability or item of revenue or expense is required to be determined, or any
consolidation or other accounting computation is required to be made for the
purpose of this Agreement or any certificate or other document made or delivered
pursuant hereto, such determination or computation will, to the extent
applicable and except as otherwise specified in this Agreement or as otherwise
agreed in writing by the Parties, be made in accordance with GAAP applicable as
at the date on which such determination or computation is made or required to be
made, applied on a consistent basis.

 

1.9Statute and Agreement References

 

Unless otherwise expressly stated, any reference in this Agreement to any
statute or any section of a statute will be deemed to be a reference to such
statute or section as amended, restated, replaced or re-enacted from time to
time and any reference in this Agreement to any agreement will be deemed to be a
reference to such agreement, as amended, supplemented or replaced from time to
time.

 

1.10Section and Schedule References

 

Unless the context requires otherwise, references in this Agreement to Articles,
Sections, Subsections or Schedules are to articles, sections, subsections or
schedules, as the case may be, of this Agreement.

 

Page 12

 

1.11Amendment and Restatement

 

Effective as of the date hereof, the Prior Limited Partnership Agreement is
hereby amended and restated as set forth herein without in any way affecting the
liabilities of any Party which may have accrued prior to the date hereof
pursuant to the provisions of the Prior Limited Partnership Agreement prior to
its amendment and restatement hereby, and, as so amended and restated, continues
in full force and effect.

 

Article 2
THE LIMITED PARTNERSHIP

 

2.1Formation and Name of Partnership

 

The Partners agree that the Partnership was formed as a limited partnership on
August 13, 2010, in accordance with the laws of the Province of British Columbia
and the provisions of the Original Limited Partnership Agreement to carry on
business in common with a view to profit under the firm name and style of
“Meikle Wind Energy Limited Partnership”. The Partnership will continue as a
limited partnership under the terms of this Agreement. The rights and
liabilities of the Partners will be as provided in the Act except as herein
otherwise expressly provided.

 

2.2Single Purpose Entity

 

The Partnership is a Single Purpose Entity and shall not at any time cease to be
a Single Purpose Entity.

 

2.3Business of the Partnership

 

The Partnership was formed for the purpose of carrying on the Business. The
Partnership may also engage in such undertakings or matters as may be ancillary
thereto or as the General Partner deems advisable in order to carry on the
Business. Notwithstanding anything to the contrary in this Agreement, the
Partnership shall not hold an interest in any Person where such Person is not
wholly-owned by the Partnership.

 

2.4Amendment of Certificate

 

The General Partner will promptly following the occurrence of any event
requiring cancellation or amendment of the Certificate, sign and acknowledge on
behalf of all Partners a writing conforming to the requirements of the Act and
will file and record such writing as required.

 

2.5Office of the Partnership

 

The principal place of business of the Partnership will be the principal office
of the General Partner and may be changed from time to time by the General
Partner giving notice of such change to the Limited Partners.

 

Page 13

 

2.6Dealings with Partnership

 

The General Partner will notify all counterparties of the Partnership that such
counterparties are transacting with a limited partnership.

 

Article 3
THE LIMITED PARTNERS

 

3.1Limitation on Authority of Limited Partners

 

No Limited Partner will:

 

(a)take part in the control or management of the Business or exercise any power
in connection therewith;

 

(b)execute any document which binds or purports to bind any other Partner or the
Partnership;

 

(c)hold itself out as having the power or authority to bind any other Partner or
the Partnership;

 

(d)have any authority or power to act for or undertake any obligation or
responsibility on behalf of any other Partner or the Partnership;

 

(e)bring any action for partition or sale or otherwise in connection with the
Partnership or any interest in any property of the Partnership, whether real or
personal, tangible or intangible, or file or register or permit to be filed,
registered or remain undischarged any lien or charge in respect of any property
of the Partnership; or

 

(f)compel or seek a partition, judicial or otherwise, of any of the assets of
the Partnership distributed or to be distributed to the Partners in kind in
accordance with this Agreement.

 

3.2Limited Liability of Limited Partners

 

(1)Subject to the provisions of the Act and of similar legislation in other
jurisdictions, the liability of each Limited Partner for the undertakings,
debts, liabilities and obligations of the Partnership will be limited to each
Limited Partner’s Capital Contribution plus any unpaid capital contributions
that such Limited Partner agreed to pay or contribute. Each Limited Partner
acknowledges that pursuant to section 63(5) of the Act, if a limited partner of
a limited partnership has rightfully received the return, in whole or in part,
of the capital of his or her contribution, he or she is nevertheless liable to
the limited partnership for any sum, not in excess of that return with interest,
necessary to discharge the limited partnership’s liabilities to all creditors
who extended credit or whose claims otherwise arose before the return.

 

(2)The Limited Partners acknowledge the possibility that, among other reasons,
they may lose limited liability:

 

Page 14

 

(a)for taking part in the control or management of the Business; or

 

(b)for making or being responsible for false statements in the public filings
made pursuant to the Act, in which case the Limited Partners may be liable to
Third Parties.

 

3.3Compliance with Laws

 

The Limited Partners will, on the request of the General Partner from time to
time, immediately execute any documents considered by the General Partner to be
necessary to comply with any Applicable Laws of any jurisdiction in Canada, for
the continuation, operation or good standing of the Partnership. Each Limited
Partner shall continue to be a resident of Canada for purposes of the Income Tax
Act or, if such Partner is a partnership, continue to be a “Canadian
partnership” within the meaning of the Income Tax Act.

 

Article 4
RIGHTS, POWERS, DUTIES AND OBLIGATIONS OF THE GENERAL PARTNER

 

4.1Powers, Duties and Obligations

 

The General Partner has:

 

(a)unlimited liability for the undertakings, debts, liabilities and obligations
of the Partnership;

 

(b)subject to any applicable limitations set forth in the Act, the full and
exclusive right, power and authority to manage, control, administer and operate
the business and affairs, and to make decisions regarding the undertaking and
business, of the Partnership; and

 

(c)the full and exclusive right, power and authority to do any act, take any
proceeding, make any decision and execute and deliver any instrument, deed,
agreement or document necessary for or incidental to carrying out the Business.

 

Any action taken by the General Partner on behalf of the Partnership is deemed
to be the act of the Partnership and binds the Partnership.

 

4.2Specific Powers and Duties

 

In addition to the powers and authorities possessed by the General Partner
pursuant to the Act or conferred by law or elsewhere in this Agreement, and
without limiting the generality of Section 4.1, the General Partner will have
the power to:

 

(a)execute and carry out all agreements (including Project Agreements) on behalf
of the Partnership that the General Partner determines are necessary or
advisable in the carrying out of the Business;

 

Page 15

 

(b)open and manage bank accounts in its name or in the name of the Partnership
and spend the capital of the Partnership in the exercise of any right or power
exercisable by the General Partner hereunder;

 

(c)mortgage, charge, assign, hypothecate, pledge or otherwise create a security
interest in all or any property of the Partnership now owned or hereafter
acquired, to secure any present and future borrowings and related expenses of
the Partnership;

 

(d)incur all costs and expenses in connection with the Partnership;

 

(e)employ, retain, engage or dismiss from employment or service, personnel,
agents, representatives or professionals with the powers and duties and upon the
terms and for the compensation as in the discretion of the General Partner may
be necessary or advisable in the carrying on of the Business;

 

(f)invest in short term investments cash assets of the Partnership that are not
immediately required for the operation of the Business;

 

(g)act as attorney in fact or agent of the Partnership in disbursing and
collecting moneys for the Partnership, paying debts and fulfilling the
obligations of the Partnership and handling and settling any claims of the
Partnership;

 

(h)commence or defend any action or proceeding in connection with the
Partnership;

 

(i)file returns or other documents with any Governmental Agency;

 

(j)execute and file on behalf of the Partnership any elections that are referred
to in the Income Tax Act or other applicable tax legislation as may be required
under this Agreement or are in its reasonable opinion appropriate in the
circumstances, and deal generally with all tax matters relating to the
Partnership;

 

(k)retain legal counsel, experts, advisors or consultants as the General Partner
considers appropriate and rely upon the advice of such Persons;

 

(l)do anything that is in furtherance of or incidental to the Business or that
is provided for in this Agreement;

 

(m)execute, acknowledge and deliver the documents necessary to effectuate any or
all of the foregoing or otherwise in connection with the Business;

 

(n)obtain insurance coverage as in the discretion of the General Partner may be
necessary or advisable;

 

(o)determine, subject to GAAP and the provisions of this Agreement, what
proportion of a distribution is profit or capital; and

 

(p)carry out the objects, purposes and business of the Partnership.

 

Page 16

 

No Person dealing with the Partnership will be required to enquire into the
authority of the General Partner to do any act, take any proceeding, make any
decision or execute and deliver any instrument, deed, agreement or document for
or on behalf of or in the name of the Partnership.

 

4.3Related Party Contracts

 

(1)The Limited Partners acknowledge that the General Partner, on behalf of
itself and on behalf of the Partnership, may enter into agreements with Related
Parties of the General Partner or the Limited Partners or with Permitted
Transferees or their Affiliates in respect of the Project ( “Related Party
Contracts”).

 

(2)The General Partner may enter into any amendment, waiver or termination of
any Related Party Contract.

 

4.4Title to Property

 

Without altering or affecting the rights, titles and interests hereby, the
Partners hereby agree that the assets of the Partnership may be held in the name
of the General Partner or any other entity the General Partner determines
advisable, as nominee for the Partnership, and for the use and benefit of the
Partners in accordance with the terms and provisions hereof, until such time as
the General Partner determines that it is appropriate or advisable for the
assets to be held or registered in the name of the Partnership, another nominee
or otherwise. Such holding of the assets will not prevent the vesting of the
legal and beneficial title thereto in the Partnership in the manner and at the
time that may be otherwise herein provided.

 

4.5No Commingling of Funds

 

The General Partner will take all necessary actions to ensure that the funds and
other property of the Partnership are not commingled with the funds or other
property of any other Person.

 

4.6Exercise of Duties

 

The General Partner covenants that it will exercise the powers and discharge its
duties under this Agreement honestly, in good faith and in the best interests of
the Partnership and that it will exercise the degree of care, diligence and
skill that a reasonably prudent Person would exercise in comparable
circumstances. The General Partner also covenants that it will devote such time
and attention to the conduct of the Business as is reasonably required for the
prudent management of the Business.

 

4.7Limitation of Liability

 

The General Partner is not liable for the return of any Capital Contribution
made by a Partner to the Partnership. Moreover, notwithstanding anything else
contained in this Agreement, neither the General Partner nor its directors,
shareholders, officers, employees or agents are liable (in damages or otherwise)
to the Partnership or a Partner for any action taken or failure to act on behalf
of the Partnership within the scope of the authority conferred on the General
Partner by this Agreement or otherwise by law, unless the act or omission was
performed or omitted fraudulently or in bad faith or constituted negligence or
wilful or reckless disregard of

 

Page 17

 

the General Partner’s obligations under this Agreement or Applicable Law.
Neither the General Partner nor its directors, shareholders, officers, employees
or agents are liable, responsible for or in any way accountable (in damages or
otherwise) to the Partnership or a Partner for: (i) except as otherwise provided
in this Section 4.7, any mistakes or errors in judgment, or any act or omission
believed in good faith by the General Partner to be within the scope of
authority conferred by this Agreement or otherwise by law; (ii) any action or
inaction arising from good faith reliance upon the opinion or advice as to legal
matters of legal counsel or as to accounting matters of accountants retained by
any of them with reasonable care; or (iii) any action or inaction of any
professional advisors selected by any of them with reasonable care. This Section
4.7 shall survive the termination of this Agreement and the dissolution of the
Partnership.

 

4.8Indemnity of General Partner

 

The Partnership (but only to the extent of the assets of the Partnership and for
clarity not the Partners themselves) hereby indemnifies and holds harmless the
General Partner, its directors, shareholders, officers, employees or agents from
and against all costs, expenses, damages or liabilities suffered or incurred by
reason of the acts, omissions or alleged acts or omissions arising out of the
activities of the General Partner on behalf of the Partnership under this
Agreement or in furtherance of the interests of the Partnership, unless the
acts, omissions or the alleged acts or omissions on which the actual or
threatened action, proceeding or claim are based were not believed in good faith
by the General Partner to be within the scope of the authority conferred by this
Agreement or otherwise by law, or were performed or omitted fraudulently or in
bad faith or constituted negligence or wilful or reckless disregard of the
obligations of the General Partner under this Agreement or Applicable Law. This
Section 4.8 shall survive the termination of this Agreement and the dissolution
of the Partnership.

 

4.9Indemnity of Partnership

 

The General Partner hereby indemnifies and holds harmless the Partnership from
and against all costs, expenses, damages or liabilities suffered or incurred by
the Partnership by reason of any act or omission not believed by the General
Partner in good faith to be within the scope of the authority conferred on the
General Partner by this Agreement or otherwise by law or any act or omission
performed or omitted fraudulently or in bad faith or constituting negligence or
wilful or reckless disregard of the General Partner’s obligations under this
Agreement or Applicable Law. This Section 4.9 shall survive the termination of
this Agreement and the dissolution of the Partnership.

 

4.10Removal and Deemed Resignation of the General Partner

 

The General Partner shall not resign or withdraw from the Partnership or be
removed as General Partner by the Limited Partners except with the approval of
all of the Limited Partners. Notwithstanding the foregoing, the General Partner
will be deemed to have resigned as the General Partner of the Partnership, and
the Limited Partners shall be deemed to have accepted such resignation, in the
event of the bankruptcy, insolvency, dissolution, liquidation or winding-up of
the General Partner (or the commencement of any act or proceeding in connection
therewith which is not contested in good faith by the General Partner), or if
applicable, the appointment of a trustee, receiver or receiver and manager of
the affairs of the General Partner.

 

Page 18

 

4.11Transfer to New General Partner

 

On the admission of a new general partner to the Partnership and on the
resignation, withdrawal or removal of the Prior General Partner, the Prior
General Partner will do all things and take all steps to transfer the
administration, management, control and operation of the Business and the books,
records and accounts of the Partnership to the new general partner and will
execute and deliver all deeds, certificates, declarations and other documents
necessary or desirable to effect such transfer in a timely fashion.

 

4.12Transfer of Title to New General Partner

 

On the resignation, withdrawal or removal of the Prior General Partner and the
admission of a new general partner, the Prior General Partner will, at the cost
of the Partnership, transfer title to the Partnership’s property held in the
General Partner’s name, if any, to such new general partner and will execute and
deliver all deeds, certificates, declarations and other documents necessary or
desirable to effect such transfer in a timely fashion.

 

4.13Release by Partnership

 

On the resignation, removal or withdrawal of the Prior General Partner, the
Partnership will release and hold harmless the Prior General Partner from any
costs, expenses, damages or liabilities suffered or incurred by the Prior
General Partner as a result of or arising out of events which occur in relation
to the Partnership after such resignation, removal or withdrawal; provided that
the Prior General Partner will not be released from its obligations under
Section 4.9.

 

4.14New General Partner

 

A new general partner will be admitted as a general partner of the Partnership
and become a party to this Agreement by signing a counterpart hereof and will
agree to be bound by all of the provisions hereof and to assume the obligations,
duties and liabilities of the General Partner hereunder as and from the date the
new general partner becomes a party to this Agreement.

 

4.15Required Documents; Residency

 

The General Partner will maintain and file on behalf of the Partnership, on a
timely basis, any amendments to the Certificate and any other declarations,
certificates or amendments that might be required by any applicable legislation.
The General Partner shall continue to be a resident of Canada for the purposes
of the Income Tax Act.

 

4.16Expenses

 

The Partnership will reimburse the General Partner for all reasonable costs
incurred by the General Partner or its designees in the performance of its
duties hereunder, including costs and expenses of the Board, costs associated
with the business of the General Partner in acting as a general partner of the
Partnership, costs specifically incurred for the benefit of the Partnership and
costs associated with the holding of Partners’ meetings and professional fees,
but specifically excluding expenses of any action, suit or other proceeding in
which, or in relation to which, the

 

Page 19

 

General Partner is adjudged to be in breach of any duty or responsibility
imposed upon the General Partner hereunder. The Partners acknowledge and agree
that any or all reimbursable expenses may, in the discretion of the General
Partner, be incurred by the General Partner in the name of or on account of the
Partnership, in which case such expenses will be deemed to be expenses incurred
by the Partnership.

 

Article 5
CAPITAL CONTRIBUTIONS

 

5.1Capital

 

The capital of the Partnership will be the aggregate amount of the Capital
Contributions. The capital of the Partnership will be divided into Units. Each
Unit will represent an interest in the Partnership having the applicable rights
set forth in Section 5.3 and will entitle the holder thereof to the rights and
benefits of this Agreement.

 

5.2Authorized Capital

 

The Partnership is authorized to issue an unlimited number of Units, with the
rights, restrictions and conditions referred to herein.

 

5.3Attributes of Units

 

(1)Each Unit will have equal voting, distribution, liquidation and other rights
with each other Unit. Each Unit will be equivalent to a Capital Contribution of
$11,802.9384676935.

 

(2)A holder of Units is entitled to one vote in respect of each Unit at a
meeting of the Partners.

 

(3)The General Partner Units and Limited Partner Units shall be deemed to be
“Securities” as defined under and for the purposes of the Securities Transfer
Act, 2006 (Ontario) and the Securities Transfer Act (British Columbia), and any
successor or similar legislation thereto.

 

5.4Capital Contributions

 

(1)General Partner: As of the date hereof, the General Partner holds 2 Units,
reflecting contributions to the Partnership of $23,605.87.

 

(2)Limited Partners: As of the date hereof, Pattern holds 5,099 Units,
reflecting contributions to the Partnership of $60,183183.25 and PSP holds 4,899
Units, reflecting contributions to the Partnership of $57,822,595.55.

 

5.5Issuance of Additional Units

 

The General Partner may raise capital for the Partnership by selling and issuing
Units on terms and conditions as the General Partner, in its discretion, may
determine from time to time hereinafter and may do all things in that regard,
including preparing and filing prospectuses,

 

Page 20

 

offering memoranda and other documents, if required, paying the expenses of
issue and entering into agreements with any Person providing services for a
commission or fee.

 

5.6Subscription for Units

 

(1)Each subscriber for Units will submit such documents as the General Partner
may require in connection with such subscription, in each case completed and
executed in a manner acceptable to the General Partner; provided that no
subscription may be accepted that does not include the representations,
warranties and covenants of the subscriber to the effect set out in Section
14.2.

 

(2)A subscription for a fraction of a Unit is not permitted without the consent
of the General Partner.

 

5.7Unit Certificates

 

The Units of each Partner may be represented by one or more certificates (the
“Unit Certificate”) in the form attached hereto as Schedule “C”. The Unit
Certificates shall bear such legends as may be reasonably affixed thereto as
determined by the General Partner. Unit Certificates, if issued, shall be
numbered and executed by the General Partner and shall be entered into a unit
transfer register as they are issued, which register shall be maintained by the
General Partner. Upon surrender to the Partnership of a Unit Certificate duly
endorsed or accompanied by proper evidence of lawful and authorized succession,
assignment or authority to transfer, it shall be the duty of the General Partner
to issue a new Unit Certificate to the Person entitled thereto, cancel the old
Unit Certificate and record the transaction upon the books of the Partnership,
provided that the Transfer of the Units represented thereby is expressly
permitted by this Agreement.

 

5.8Capital Accounts

 

(1)The General Partner will maintain a separate capital account for each Partner
(a “Capital Account”). The Capital Account for each Partner will consist of such
Partner’s Capital Contributions made pursuant to Section 5.4 and will be:

 

(a)increased by additional Capital Contributions in accordance with Article 6 by
such Partner, as permitted or required hereunder;

 

(b)increased by Partnership Profits allocated to such Partner;

 

(c)decreased by distributions to such Partner; and

 

(d)decreased by Partnership Losses allocated to such Partner.

 

(2)In the event a Partner Transfers all or a portion of its Units as permitted
by this Agreement, the Transferee will succeed to the Capital Account of the
Partner Transferring such Units, to the extent it relates to the Units
Transferred.

 

Page 21

 

5.9Partnership Capital

 

(1)No Partner will be entitled to interest on any Capital Contribution or any
Capital Account balance.

 

(2)No Partner will have the right to withdraw all or any part of its Capital
Account or to receive any return on any portion of its Capital Account, except
as may be otherwise specifically provided in this Agreement.

 

(3)Subject to the provisions of Article 8 and the Act, no Partner has the right
to receive, and the General Partner has absolute discretion to make, any
distributions to the Partners prior to the dissolution of the Partnership. Upon
the dissolution of the Partnership, the assets of the Partnership will be
distributed as provided in Section 13.4.

 

Article 6
FINANCING OF THE PARTNERSHIP

 

6.1Additional Capital Contributions

 

(1)The General Partner shall determine from time to time the capital and
operating requirements of the Partnership and, unless otherwise unanimously
agreed by the Partners, shall make Capital Calls to fund such capital and
operating requirements to the extent required in order to ensure that the
Partnership is able to pay its liabilities as they become due.

 

(2)Capital Calls will be issued from time to time in writing (a “Funding
Notice”) by the General Partner to each Partner, in accordance with the then
applicable Project Operating Budget or as approved by the General Partner, with
a schedule setting out the aggregate amount of the Capital Call and the portion
of such Capital Call required to be contributed by each Partner, calculated by
multiplying such aggregate Capital Call by such Partner’s Unit Interest. Unless
unanimously agreed by the Partners, all Capital Calls shall be satisfied in cash
and not in other property.

 

(3)Any Funding Notice issued by the General Partner will include the bank
account information to which payment is to be made and the due date on which the
payment is required from each Partner, which date shall be at least five (5)
Business Days following the date that the Funding Notice is delivered or given.

 

(4)Following the issuance of a Capital Call by the General Partner, each Partner
will make a Capital Contribution to the Partnership in the amount specified as
such Partner’s portion of the Capital Call in the Funding Notice.

 

(5)Each Limited Partner shall be required to contribute its respective share of
a Capital Call, as set forth in the applicable Funding Notice.

 

(6)If a Funding Notice is issued by the General Partner and any Limited Partner
fails to contribute capital in accordance with such Funding Notice (in this
Section 6.1(5), a “Non-Contributing Limited Partner”), then each Limited Partner
that has contributed its required capital (“Required Capital”) in accordance
with such Funding Notice (in

 

Page 22

 

this Section 6.1(5), a “Contributing Limited Partner”) shall have the right, but
not the obligation, to contribute an amount up to the amount of the capital
required to have been contributed by the Non-Contributing Limited Partner (such
a contribution, an “Additional Contribution”). The Contributing Limited Partner
will be issued Units in respect of both the Required Capital it contributed and
the Additional Contribution it contributed, notwithstanding Section 5.3(1) and
any other provision to the contrary herein, such that the Contributing Limited
Partner is issued three Units for each $0.01 contributed.

 

(7)Except as set forth above, no Partner will be required or permitted to make a
Capital Contribution.

 

(8)Upon a Partner making a Capital Contribution, the General Partner will amend
its records to reflect each Partner’s Unit Interest (which for certainty shall
not be adjusted as a result of any Capital Contribution made by a Limited
Partner except as expressly provided in this Section 6.1) and Capital
Contribution.

 

Article 7
TRANSFER & DISPOSITION BY A LIMITED PARTNER

 

7.1General Prohibition

 

(1)No Limited Partner may Transfer any Units except as expressly permitted by
this Agreement.

 

(2)Any purported Transfer of Units in violation of this Agreement is void to the
maximum extent permitted by Applicable Law.

 

(3)The General Partner will not register or permit the registration of any
Transfer of any Units made otherwise than in compliance with the provisions of
this Agreement, nor will any voting or other rights attaching to or relating to
such Units be exercisable, nor will any purported exercise of such rights be
valid or effective, nor will any distribution be made on such Units.

 

7.2General Restrictions

 

(1)Notwithstanding any other provision in this Agreement to the contrary, no
Limited Partner may Transfer any Units if:

 

(a)as a result, the remaining Limited Partners or the Partnership would become
subject to any materially restrictive or onerous governmental controls or
regulations to which they were not subject prior to the proposed Transfer by
reason of the nationality or residence of the proposed Transferee;

 

(b)as a result, the remaining Limited Partners or the Partnership would become
subject to any material taxation or material additional taxation to which they
were not subject prior to the proposed Transfer;

 

Page 23

 

(c)the Transfer is not permitted by Applicable Law or any term of any material
agreement or instrument affecting the Partnership, including the Power Purchase
Agreement and the terms of any Project Financing, unless such Transfer is
permitted thereunder if a consent or approval is first obtained and such consent
or approval is so obtained;

 

(d)such Transfer is not exempt from any applicable requirement to file a
prospectus, registration statement or similar document with applicable
securities regulatory authorities to qualify the trade of such Units;

 

(e)such Transfer would result in the Partnership no longer being eligible to
participate in and receive payments from the Power Authority under the Power
Purchase Agreement in respect of the Project, unless such result would not occur
if a consent or approval is first obtained and such consent or approval is so
obtained;

 

(f)the Transferee (i) appears on the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control in the United States
Department of the Treasury; (ii) is a Person with whom a transaction is
prohibited by applicable provisions of Executive Order 13224, the USA Patriot
Act, the Trading with the Enemy Act or the foreign asset control regulations of
the United States Treasury Department, in each case as amended from time to
time; (iii) is Controlled by any Person described in (i) or (ii); or (iv) has
its principal place of business located in any country with whose citizens the
Partnership is prohibited from entering into transactions pursuant to the
requirements set forth in (ii);

 

(g)any funds being used to purchase the Units and satisfy the Transferee’s
commitments under this Agreement represent or will represent proceeds of crime
for the purpose of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada);

 

(h)the Transferee is a Person identified in the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism, the United Nations
Al Qaida and Taliban Regulations, the Regulations Implementing the United
Nations Resolution on the Democratic People’s Republic of Korea, the Regulations
Implementing the United Nations Resolution on Iran or the Special Economic
Measures (Burma) Regulations;

 

(i)the Transferee has not agreed in writing with the other Partners to assume
and be bound by all the obligations of the Transferor pursuant to this Agreement
with respect to the Units transferred arising from and after the date of such
Transfer and to be subject to all the restrictions to which the Transferor is
subject under the terms of this Agreement;

 

(j)the Transferee is not a resident of Canada for purposes of the Income Tax Act
or, if the Transferee is a partnership, it is not a Canadian partnership within
the meaning of the Income Tax Act;

 

Page 24

 

(k)any consents to such Transfer required pursuant to any Project Agreements or
by any Governmental Agencies have not been obtained in writing and delivered to
the other Partners;

 

(l)the Transferee holds or would hold its Units as a “tax shelter investment” as
defined in subsection 143.2(1) of the Income Tax Act;

 

(m)an interest in the Transferee is a “tax shelter investment” as defined in
subsection 143.2(1) of the Income Tax Act;

 

(n)if the Transferee is a partnership, an interest in the Transferee is held,
directly or indirectly through one or more other partnerships, by another
partnership where an interest in such other partnership is a “tax shelter
investment” as defined in subsection 143.2(1) of the Income Tax Act; or

 

(o)the Transfer causes or will cause the Partnership to become a “SIFT
partnership” for the purposes of the Income Tax Act.

 

7.3Permitted Transfer

 

(1)Permitted by PSP. Notwithstanding Section 7.1 but subject to Sections 7.2,
7.8 and 7.10, PSP may, at any time and from time to time, Transfer any Units
held by it upon prior notice to the other Partners but without first obtaining
consent thereof:

 

(a)to a Controlled Affiliate of PSP without first complying with Section 7.5 or
7.6, provided that such Transfer complies with Section 7.4; and

 

(b)to any other Person pursuant to, and in compliance with, Section 7.5.

 

(2)Permitted by Pattern. Notwithstanding Section 7.1 but subject to Sections
7.2, 7.8 and 7.10, Pattern may, at any time and from time to time, Transfer any
Units held by it upon prior notice to the other Partners but without first
obtaining consent thereof:

 

(a)to a Controlled Affiliate of Pattern without first complying with Section 7.5
or 7.6 provided that such Transfer complies with Section 7.4; and

 

(b)to any other Person pursuant to, and in compliance with, Section 7.5, 7.6 and
7.7, as applicable.

 

7.4Permitted Transfers to Controlled Affiliates

 

(1)Notwithstanding Section 7.1 but subject to Sections 7.2, 7.8 and 7.10, a
Limited Partner who is not then in default of its obligations under this
Agreement will be entitled to Transfer to a Controlled Affiliate, without first
complying with Section 7.5 or 7.6 or, for greater certainty, Article 11, title
to all or part of its Units to one or more of its Controlled Affiliates,
provided that:

 

(a)the Transferor first establishes to the satisfaction of the General Partner,
acting reasonably, (and if the General Partner does not agree that the
Transferee is a

 

Page 25

 

Permitted Transferee then the matter shall be subject to the dispute resolution
procedures outlined in Section 15.13) that the Person to which it is
transferring its Units is a Permitted Transferee;

 

(b)a copy of the document or instrument effecting the Transfer is delivered to
the General Partner;

 

(c)the other Partners receive prior written notice of such Transfer; and

 

(d)where the Transferor transfers less than all of its Units to a Controlled
Affiliate, all Units held or acquired by such Transferor and its Controlled
Affiliate(s) shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and (i) such Transferor and its
Controlled Affiliate(s) may apportion such rights as among themselves in any
manner they deem appropriate and (ii) shall be jointly and severally liable for
their respective obligations under this Agreement.

 

7.5Right of First Offer re: Transfer of Units by Limited Partners

 

(1)If either Limited Partner (as applicable, the “ROFO Offeree”) desires to
Transfer all or any portion of its Units to any Third Party, then the ROFO
Offeree shall give the other Limited Partner, as applicable (the “ROFO
Offeror”), written notice setting forth the details of the Units to be
Transferred (the “Subject Ownership Interest”) and any other material terms of
the proposed Transfer reasonably known or anticipated by the ROFO Offeree (a
“ROFO Notice”).

 

(2)Within forty-five (45) days after delivery of a ROFO Notice, the ROFO Offeror
shall either: (a) deliver a written offer to the ROFO Offeree to purchase the
Subject Ownership Interest (a “ROFO Offer”) or (b) deliver a written notice to
the ROFO Offeree that the ROFO Offeror will not make a ROFO Offer (a “ROFO
Declination”). If the ROFO Offeror fails to deliver either a ROFO Offer or a
ROFO Declination within such forty-five (45)-day period, the ROFO Offeror will
be deemed to have delivered a ROFO Declination.

 

(3)Unless a ROFO Offer is accepted pursuant to written notice from the ROFO
Offeree to the ROFO Offeror within ten (10) days following the delivery of a
ROFO Offer (the “ROFO Acceptance Period”), such ROFO Offer shall be deemed to
have been rejected by the ROFO Offeree. In the event that the ROFO Offeree
validly rejects a ROFO Offer or the ROFO Offeror delivers or is deemed to have
delivered a ROFO Declination, subject to complying with its obligations pursuant
to Section 7.6, the ROFO Offeree shall be free to Transfer the Subject Ownership
Interest to any Third Party; provided that in the event the ROFO Offeror has
previously delivered a ROFO Offer that was rejected by the ROFO Offeree, the
ROFO Offeree shall only be permitted to enter into a definitive agreement to
Transfer the Subject Ownership Interest (A) during the nine month period
following the expiration of the ROFO Acceptance Period, (B) at a price greater
than or equal to 105% of the price offered in the ROFO Offer, and (C) on terms
and conditions (economic and otherwise) that are not materially less favorable
(in the aggregate) to the ROFO Offeree than the terms and conditions set forth
in the ROFO Offer. If at the end

 

Page 26

 

of such nine month period the ROFO Offeree shall not have completed the Transfer
of the Subject Ownership Interest, then it shall once again be required to
comply with this Section 7.5.

 

(4)If a ROFO Offer is accepted during the ROFO Acceptance Period the ROFO
Offeror shall acquire the Subject Ownership Interest, and the ROFO Offeree shall
Transfer the Subject Ownership Interest to the ROFO Offeror, at the price and on
the terms and conditions set forth in the ROFO Offer; provided that neither
party shall be required to provide any representations or warranties with
respect to such Transfer other than customary fundamental representations and
warranties as to ownership, title and due authorization.

 

(5)A sale by a ROFO Offeree of a Subject Ownership Interest to a ROFO Offeror
shall be completed in accordance with the provisions in Article 11, provided
however, that the closing of such sale shall be not later than ninety (90) days
from the date on which the ROFO Offer is accepted and the consideration paid to
the ROFO Offeree by the ROFO Offeror shall be as set out in the ROFO Offer or
such later date as may be required to facilitate obtaining any required consents
or approvals of any Governmental Agency or counterparty to a Project Agreement
that is required in connection with such sale.

 

7.6Tag-Along Rights

 

Subject to first complying with Section 7.5, if at any time Pattern desires to
effect a bona fide Transfer of some or all of its Units whether in one
transaction or a series of related transactions (the “Tag Sale Interests” and,
any such transactions or series of related transactions, a “Tag Along Sale”) to
any Third Party (a “Tag Along Purchaser”), then Pattern shall be required to
provide PSP with at least thirty (30) days’ prior written notice (the “Tag Along
Notice”) of such proposed Tag Along Sale. Such Tag Along Notice shall (A)
identify the Tag Along Purchaser, the amount of Tag Sale Interests proposed to
be Transferred by Pattern, the percentage of the then-issued and outstanding
Units that such proposed Tag Sale Interests represents, the price per Tag Sale
Interest, and a summary of the other material terms and conditions of the
proposed Tag Along Sale and (B) be accompanied by forms of all agreements
(including any schedules, exhibits and annexes thereto) to be entered into by or
on behalf or for the account or otherwise for the benefit of Pattern in
connection with the proposed Transfer. Within twenty (20) days following receipt
by PSP of the Tag Along Notice, PSP may, by providing written notice (which
notice shall be deemed to be irrevocable when sent) (the “Tag Along Acceptance
Notice”) to Pattern, elect to Transfer to the Tag Along Purchaser, as part of
the Tag Along Sale, an amount of Units owned by PSP (the “Tagging Interests”) up
to the total amount of issued and outstanding Units proposed to be Transferred
to the Tag Along Purchaser pursuant to the Tag Along Sale multiplied by PSP’s
Unit Interest, at the same purchase price per Unit as Pattern and otherwise on
the same terms therefor and subject to the same conditions thereto. Neither
Pattern nor any Affiliate thereof shall have entered into any collateral
agreement, commitment or understanding with the Tag Along Purchaser or its
affiliates that has or would have the effect of providing to Pattern or any such
Affiliate consideration of greater value than the consideration offered pursuant
to the Tag Along Sale; provided that such restriction shall not apply to any
commercial agreement in effect at the time of such transaction (including, for
the avoidance of doubt, the O&M Contract and PAA) that was entered into
following receipt of any approvals, if any, required by PSP pursuant to Section
3.3 of the

 

Page 27

 

Shareholders Agreement. If the Tag Along Purchaser does not accept all of the
Tagging Interests tendered by PSP, then Pattern shall have the option to either
(a) proportionately reduce the number of Tag Sale Interests and Tagging
Interests to account for the maximum number of ownership interests that the Tag
Along Purchaser is willing to purchase or (b) abandon the Tag Along Sale. If PSP
does not deliver a Tag Along Acceptance Notice within twenty (20) days after
receipt of the Tag Along Notice, PSP shall be deemed to have waived its rights
with respect to the Transfer of its Units pursuant to the applicable Tag Along
Sale and Pattern shall have until one hundred eighty (180) days after the
expiration of such twenty (20) day period after the date of the Tag Along Notice
in which to Transfer the ownership interests described in the Tag Along Notice
on terms not materially more favorable (in the aggregate) to Pattern than those
set forth in the Tag Along Notice. If at the end of such one hundred eighty
(180) day period Pattern shall not have completed the Transfer of all of
Pattern’s ownership interests contemplated to be Transferred in the Tag Along
Notice (reduced to account for any and all Tagging Interests (if any)), then
PSP’s tag along rights shall again apply with respect to any such unsold
ownership interests.

 

7.7Drag Along Rights

 

(1)Subject to first complying with its obligations pursuant to Section 7.5, at
any time, if Pattern desires to effect a bona fide Transfer of all (but not less
than all) of its Units whether in one transaction or a series of related
transactions (the “Drag Sale Interests” and, any such transactions or series of
related transactions, a “Drag Along Sale”) to any Third Party for cash, then
Pattern shall (in its sole discretion) be permitted to deliver written notice to
PSP of such Drag Along Sale no later than fourteen (14) days prior to the
anticipated date of consummation of such Drag Along Sale (the “Drag Along
Notice”). Such Drag Along Notice shall (a) identify the purchaser, the purchase
price per Drag Sale Interests therefor and a summary of the other material terms
and conditions of the proposed Drag Along Sale and (b) be accompanied by forms
of all agreements (including any schedules, exhibits and annexes thereto) to be
entered into by or on behalf or for the account or otherwise for the benefit of
Pattern, as applicable, in connection with the Drag Along Sale. Following
receipt of the Drag Along Notice, PSP shall be obligated to sell to the
purchaser all of PSP’s Units at the same purchase price per security, and
otherwise on the same terms therefor and subject to the same conditions thereto,
as Pattern.

 

(2)Pattern shall not have entered into any collateral agreement, commitment or
understanding with the purchaser or its affiliates that has or would have the
effect of providing to Pattern consideration of greater value than the
consideration offered pursuant to the Drag Along Sale; provided that such
restriction shall not apply to any commercial agreement in effect at the time of
such transaction (including, for the avoidance of doubt, the O&M Contract and
PAA) that was entered into following receipt of any approvals, if any, required
by PSP pursuant to Section 3.3 of the Shareholders Agreement.

 

(3)PSP shall not be required to make any representations or warranties with
respect to the Drag Along Sale other than customary fundamental representations
and warranties as to ownership, title and due authorization and PSP shall be
solely responsible for the accuracy of such representations and warranties (and
shall not have any liability for any

 

Page 28

 

such fundamental representations and warranties of Pattern). Notwithstanding the
foregoing, PSP shall only be responsible for any indemnification obligations,
escrow amounts and holdback amounts in connection with the Drag Along Sale
(including with respect to any representations and warranties made by Pattern
(other than the fundamental representations and warranties referred to above))
on a several and proportionate (and not joint and several) basis in accordance
with its Unit Interest relative to Pattern. PSP shall not be required to enter
into or be bound by any non-compete or similar restrictive covenants in
connection with any Drag Along Sale.

 

(4)If PSP is not represented on the closing date of the Drag Along Sale or is
represented but fails for any reason whatsoever to produce and deliver any
required instruments and documents as may be necessary or desirable to give
effect to the sale and transfer of applicable Units held by PSP and as may be
necessary to discharge any encumbrance that affects such Units (collectively,
the “Third Party Transfer Documents”) to the Third Party, then the price per
Unit payable to PSP in connection with the Drag Along Sale, subject to the
provisions of this Agreement (including Section 11.5), may be deposited by the
Third Party in a special account in the name of PSP at a branch of the bank used
by the Third Party. Such deposit shall constitute valid and effective payment of
any purchase price payable to PSP pursuant to this Section 7.7 even though PSP
has, in breach of this Agreement, voluntarily encumbered or disposed of any of
the Units and notwithstanding the fact that a conveyance or conveyances or
assignment or assignments of the Units may have been delivered in breach of this
Agreement to any alleged pledgee, transferee or other Person. If the purchase
price payable to PSP pursuant to this Section 7.7 is deposited as aforesaid
then, from and after the date of such deposit, and even though the Third Party
Transfer Documents have not been delivered to the Third Party, the purchase of
the Units being sold by PSP shall be deemed to have been fully completed and all
right, title, benefit and interest, both at law and in equity, in and to such
Units shall be conclusively deemed to have been transferred and assigned to and
become vested in the Third Party and all right, title, benefit and interest,
both at law and in equity, of PSP, or of any transferee, assignee or any other
Person having any interest, legal or equitable, therein or thereto shall cease
and determine, provided, however, that PSP shall be entitled to receive the
purchase price payable to PSP pursuant to this Section 7.7 so deposited, with
interest, upon delivery to the Third Party of the Third Party Transfer
Documents.

 

(5)PSP hereby irrevocably constitutes and appoints the Third Party as its true
and lawful attorney and agent in the name of and on behalf of PSP to execute and
deliver in the name of PSP all such assignments, transfers, deeds or instruments
as may be necessary to effectively transfer and assign the Units held by PSP to
the Third Party, provided that such assignments, transfers, deeds and
instruments do not conflict with the provisions of this Section 7.7. Such
appointment and power of attorney, being coupled with an interest, shall not be
revoked by the dissolution, winding-up, bankruptcy or insolvency of PSP and PSP
hereby ratifies and confirms and agrees to ratify and confirm all that the Third
Party may lawfully do or cause to be done by virtue of the provisions hereof.
PSP hereby irrevocably consents to the transfer of its Units made pursuant to
the provisions of this Section 7.7.

 

Page 29

 

(6)PSP and its Permitted Transferees shall be obligated to, and hereby do, waive
any dissenters’ rights, appraisal rights or similar rights in connection with
any Drag Along Sale.

 

(7)If, substantially concurrently with the closing of a Drag-Along Sale, the
purchaser in such transaction terminates or agrees to terminate the O&M Contract
and/or PAA, Pattern will waive any termination fees payable under the terminated
O&M Contract or PAA, as applicable.

 

7.8Conditions to Admission

 

As conditions to the admission of a Transferee of a Limited Partner as a
substituted limited partner, any such Person will:

 

(a)execute and acknowledge such instruments, in form and substance satisfactory
to the General Partner, as the General Partner will deem necessary or desirable
to effectuate such admission and to confirm the agreement of the Person being
admitted as a substituted limited partner to be bound by all of the terms and
provisions of this Agreement and to continue the Partnership without its
dissolution or termination or its becoming a general partnership under the laws
of the Province of British Columbia;

 

(b)represent and warrant to the Partnership and the other Partners that it is
not a non- resident of Canada for purposes of the Income Tax Act, or that it is,
if a partnership, a “Canadian partnership” for purposes of the Income Tax Act;
and

 

(c)pay all reasonable expenses in connection with such admission, including the
cost of preparing and filing of any necessary amendments of the Certificate.

 

7.9Restrictions on Transfer

 

Notwithstanding anything to the contrary in this Article 7 but subject to
Section 7.2 and any requirement or prohibition of any lender under the Project
Financing, no Partner shall be entitled to Transfer any Units pursuant to this
Article 7 or if such Transfer would breach any term of or cause a default under
the Power Purchase Agreement, unless such Transfer is permitted thereunder if a
consent or approval is first obtained and such consent or approval is so
obtained. In addition, PSP may not Transfer any Units, at any time, to a
Competitor. In addition, no Limited Partner may Transfer any Units (other than
to a Controlled Affiliate) unless such Limited Partner or its Affiliate holding
shares in the capital of the General Partner also Transfers all or part of such
shares to the Transferee (or its Affiliate) in accordance with Section 5.6 of
the Shareholder Agreement.

 

7.10Continuing Obligations

 

Subject (for certainty) to Section 7.4(1)(d), any Limited Partner who Transfers
all of its Units in accordance with the terms of this Agreement will be released
and discharged from the further performance of its covenants and obligations
under this Agreement from and after the date of the Transfer and compliance by
the Transferee with this Article 7 except for its

 

Page 30

 

obligations under Article 12 and any other obligations of this Agreement which
by their terms are to survive any such Transfer.

 

7.11Pledge of Units

 

Except as required pursuant to the terms of any Project Financing, no General
Partner or Limited Partner will be permitted to Transfer any of its Units by way
of an Encumbrance to any other Person or otherwise grant a lien on any of its
Units without the prior written consent of the General Partner (in the case of a
transfer by a Limited Partner) or the Limited Partners (in the case of a
transfer by the General Partner), which consent may be unreasonably or
arbitrarily withheld; provided, however, that any collateral assignment to any
lender(s) or agent on behalf of such lender(s) of any indirect interest in a
General Partner or direct or indirect interest in a Limited Partner (an
“Upstream Pledge”), or any foreclosure of such collateral assignment by such
lender(s) or such agent (an “Upstream Realization”) and subsequent disposition
of such indirect interest in a General Partner or direct or indirect interest in
a Limited Partner shall be permitted so long as (a) any subsequent disposition,
sale, assignment, transfer, conveyance, gift, exchange or other disposition by
such lender or agent of its indirect interest in a General Partner or direct or
indirect interest in a Limited Partner is to a Qualified Transferee and (b) such
subsequent disposition, sale, assignment, transfer, conveyance, gift, exchange
or other disposition by such lender or agent of such indirect interest in a
General Partner or direct or indirect interest in a Limited Partner complies
with the transfer restrictions hereunder including Article 7.

 

Notwithstanding anything to the contrary herein, the General Partner (including
any substituted general partner of the Partnership from time to time) may pledge
or otherwise grant a security interest in any of its Units as General Partner in
connection with any Project Financing being provided to the Partnership.
Transfers of such Units to a secured party or any subsequent transferee in
connection with any such financing are permitted.

 

Notwithstanding anything to the contrary herein of the Agreement, any Limited
Partner (including any substituted or additional limited partners of the
Partnership from time to time) may pledge or otherwise grant a security interest
in any of its Units as Limited Partner in connection with any Project Financing
being provided to the Partnership. Transfers of such Units to a secured party or
any subsequent transferee in connection with any such financing are permitted.

 

7.12Indirect Transfers

 

(1)A Transfer of the units or other equity interest in a Limited Partner or in
any Person that directly or indirectly holds units or other equity interests in
such Limited Partner (other than an Upstream Pledge or Upstream Realization or
as permitted pursuant to Section 7.12(2)) shall not constitute a Transfer by the
Limited Partner of its Units provided that (a) where the Limited Partner is
Pattern, that after such Transfer, PEGI continues to ultimately Control Pattern,
and (b) where the Limited Partner is PSP, that after such Transfer, Public
Sector Pension Investment Board continues to ultimately Control PSP.

 

Page 31

 

(2)For certainty, a Transfer of the units or other equity interests in PEGI or
Public Sector Pension Investment Board or their respective direct and indirect
owners shall not constitute a Transfer for purposes of this Agreement.

 

7.13No Right of First Offer

 

None of the rights of first offer, “drag-along” or “tag-along” rights contained
in this Article 7 shall be triggered by (a) a Transfer pursuant to a pledge to a
Third Party lender as required pursuant to the terms of any Project Financing
(b) a Transfer by such Third Party lender pursuant to a realization of such
security, or (c) a Transfer of Units in accordance with Section 7.7.

 

Article 8
ALLOCATION OF PROFITS AND LOSSES

 

8.1Distributions

 

(1)Subject to any restriction imposed by the lender under the Project Financing,
the Partnership shall declare and pay as a distribution all available cash as
soon as possible following receipt thereof but no more frequently than monthly
and no less frequently than annually. For purposes of this Section 8.1,
“available cash” will means all surplus cash amounts, earnings or available
capital of the Partnership after the payment of all expenses (including capital
costs, taxes, debt service and reserve funding required under the terms of the
Project Financing) and after deducting reasonable reserves for existing or
reasonably foreseeable obligations, including reserves contained in the then
applicable Project Operating Budget for operations or future capital expenses,
all as may be determined by the General Partner from time to time, acting
reasonably. No distributions shall be declared by the Partnership at any time
prior to the Operational Phase.

 

(2)Any distributions made by the Partnership on the Units shall be made to
Partners pro rata based on their Unit Interests such that each Partner shall
receive an amount equal to such holder’s Unit Interest of such distribution.

 

(3)The General Partner may, in its discretion, determine whether any such
distribution shall be a return of capital, an income distribution or otherwise.

 

(4)Each distribution shall be made only in cash unless unanimously agreed by the
Partners.

 

8.2Ownership of Partnership Property

 

The interest of a Partner in the Partnership does not represent or include an
undivided interest or other direct real or personal interest in the Partnership
property except for such interest in such property or assets as may be
distributed to Partners as a result of dissolution or winding-up of the
Partnership.

 

8.3Partnership Profit or Loss; Allocations

 

The General Partner will determine the Partnership Profits or Partnership Losses
for each Fiscal Year and allocate it among the Partners in a manner consistent
with the distribution

 

Page 32

 

provisions set out in Section 8.1. In so allocating the Partnership Profits or
Partnership Losses, the General Partner shall act reasonably and fairly, taking
into account the amount and timing of actual and anticipated distributions to
each of the Partners (including the General Partner), with a view to ensuring
that, over the term of the Partnership, each Partner is allocated a portion of
the Partnership Profits that substantially corresponds to the Partnership
Profits that are distributed to that Partner. For clarity, all revenues and
payments received by the Partnership from the conduct of the Business in respect
of the Project will be revenues of the Partnership and will form part of the
Partnership Profit or Partnership Losses for each Fiscal Year and will be
allocated among the Partners in accordance herewith.

 

8.4Income Tax Allocation

 

The General Partner will determine the Tax Income or Tax Losses for each Fiscal
Year of the Partnership at the end of such Fiscal Year, or more frequently as
required by Applicable Law or upon the Transfer of Units, for income tax
purposes, and will allocate the Tax Income or Tax Losses, and any other relevant
amounts for the purposes of the Income Tax Act among the Partners in a manner
consistent with the distribution provisions set out in Section 8.1.
Notwithstanding the foregoing, the General Partner shall make such elections and
take such actions as are allowable and necessary to avoid the recognition or
allocation of Tax Losses.

 

8.5Tax Returns

 

The General Partner will prepare and file all tax returns and related
information for the Partnership and will pay out all taxes and other
governmental charges due to be paid from time to time to the applicable
Governmental Agency. The General Partner will provide to each Partner for review
the annual partnership tax returns of the Partnership thirty (30) days prior to
the filing due date set by the applicable Governmental Agency. Such Partners
will then have fifteen (15) days to review and comment on such Partnership tax
returns from receipt thereof in accordance herewith. GST returns prepared by the
General Partner will not be subject to review by the Partners prior to the
filing thereof with the applicable Governmental Agency, however, GST returns
that have already been filed by the General Partner will be provided to any
Partner for review upon reasonable request by such Partner. The General Partner,
on behalf of the Partnership, may engage the PAA Provider who will assist it for
the performance of the obligations set forth in this Section 8.5.

 

The General Partner will prepare and timely file a United States Department of
the Treasury Form 1065 - U.S. Return of Partnership Income for any year in which
a Partner transfers a Partnership interest or in which the Partnership
distributes property of the Partnership to any Partner. Such Form 1065 shall
include an election under Internal Revenue Code Section 754 to adjust the basis
of Partnership assets for U.S. tax purposes.

 

8.6Fiscal Year

 

The fiscal year of the Partnership (the “Fiscal Year”) will commence on January
1 and end on December 31 of each year, or on such other date as will be
determined by the General Partner from time to time; except that the initial
Fiscal Year of the Partnership commenced on the date the Certificate was filed
and the final Fiscal Year of the Partnership will end on the date of dissolution
or other termination of the Partnership.

 

Page 33

 

Article 9
BOOKS AND RECORDS AND AUDITOR

 

9.1Books and Records

 

(1)The General Partner will maintain the partnership records of the Partnership
at the principal office of the General Partner in Canada and will make available
such books and records in a form that will enable the Limited Partners to access
such books and records in Toronto, Ontario, during normal business hours and
through remote electronic access.

 

(2)The General Partner will cause to be kept appropriate books and records
(financial or otherwise) with respect to the Business. Any books and records by
or on behalf of the Partnership in the normal course of business, including
books of account and records of the proceedings of the Partnership, may be kept
on, or be in the form of computer disk, hard disk, magnetic tape, or any other
information storage device, provided that the books and records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership will be maintained, for financial reporting
purposes, on an accrual basis in accordance with GAAP. The foregoing books and
records will be maintained after the dissolution of the Partnership for the time
periods required by the laws of Canada at the principal office of the General
Partner in Canada. Such books and records will be made available to the Limited
Partners in a form that will enable such Persons to access them in Toronto,
Ontario, during normal business hours and through remote electronic access.

 

(3)The General Partner, on behalf of the Partnership, may engage the PAA
Provider to assist it in the performance of the obligations set forth in this
Article 9.

 

9.2Access to Information

 

(1)Each Limited Partner and its Representatives and auditors, will have access,
during normal business hours, to all books and records of, and information
concerning, the Business and all financial and other reports received by the
Partnership in respect of the Business.

 

(2)Upon the request of a Limited Partner made to the General Partner,
Representatives and auditors of such Limited Partner will, subject to such
Representatives and auditors agreeing to comply with confidentiality
restrictions, be provided with an opportunity to meet during normal business
hours, with the Auditor and other Persons who are familiar with the affairs of
the Partnership.

 

(3)Each Limited Partner will bear its own costs for access to, and any audit or
review by its Representatives and auditors referred to in this Section 9.2,
including any costs associated with making photocopies of documents.

 

9.3Selection of Auditor and Reporting

 

(1)The General Partner will retain internationally recognized accountants as may
be approved by the Partners as the Auditors, to conduct an audit of the books
and records of

 

Page 34

 

the Partnership, as may be required pursuant to this Agreement, in accordance
with GAAP and the terms of this Agreement.

 

(2)The General Partner will prepare the Financial Statements and will retain the
Auditors to audit such Financial Statements (to the extent required hereby) in
accordance with GAAP and the terms of this Agreement.

 

(3)The General Partner will prepare and deliver to each of the Limited Partners
within one hundred and twenty (120) days of the end of each Fiscal Year, annual
financial statements in respect of the Partnership (the “Annual Financial
Statements”), which shall be audited and prepared in accordance with GAAP, to
the extent required by the Project Financing. If the Annual Financial Statements
are not required to be audited pursuant to the terms of the Project Financing,
then PSP shall have the right to request an audit of the Partnership, in which
case the General Partner shall use commercially reasonable efforts to produce
audited Annual Financial Statements, to be prepared (at PSP’s sole cost and
expense) in an expeditious manner.

 

(4)The General Partner will prepare and deliver to each of the Limited Partners
within sixty (60) days after the end of each quarter of each Fiscal Year
(including the final quarter of each Fiscal Year), a reasonably detailed report
summarizing the status of the activities of the Partnership as at the end of the
applicable quarter, financial and operational results data and reforecasting (if
applicable) and a distribution forecast (including calculations of debt services
coverage ratio and forecasted distributions to partners, which will include the
unaudited unconsolidated quarterly financial statements of the Partnership for
the quarter then ended (which do not include footnotes), including a balance
sheet, a statement of income (profit and loss) and a statement of Partners’
capital and a related statement of changes in cash flow for such quarter (all of
which will contain comparisons to the prior year) and will contain notes
explaining material balances set out in the balance sheet and income statements
and which specify the accounting standard used (the “Quarterly Financial
Statements”).

 

(5)The General Partner will deliver to each Limited Partner, on a quarterly
basis together with the Quarterly Financial Statements, a reasonably detailed
operating report, including summary environmental, health and safety
information, as applicable.

 

(6)In addition to any report required under this Agreement or pursuant to
Applicable Law, the General Partner will prepare or cause to be prepared and
delivered to each of the Partners such other quarterly and annual reports in
respect of the financial condition of the Partnership, distributions made by the
Partnership as may be reasonably required by any of the Partners at any time and
from time to time.

 

(7)PSP shall be entitled (at its sole cost and expense) to have auditors engaged
by PSP review, subject to such auditors agreeing to comply with customary
confidentiality restrictions, any financial statements prepared in respect of
the Partnership and all books and records and working papers related thereto;
provided that any such reviews shall be scheduled upon reasonable advance notice
by PSP and shall occur during normal business hours and shall be conducted in a
manner not to unreasonably interfere with the business and operations of the
Partnership, the General Partner or PEGI and its Affiliates.

 

Page 35

 

Where the right to conduct any such review are subject to obligations of PEGI
(or its Affiliates), the General Partner or the Partnership to, or limitations
imposed by, any joint venture partners or contractual counterparties of the
Partnership, the foregoing review rights of PSP will be subject to all such
limitations and to full compliance by PEGI, the Partnership and PSP of all such
obligations.

 

9.4Accounting Principles

 

All calculations, reports, Financial Statements and projections required to be
made or prepared hereunder will be made or prepared in accordance with GAAP.

 

Article 10
PARTNERSHIP MEETINGS

 

10.1Partnership Meetings

 

(1)The General Partner may at any time and shall, upon the written request of
Limited Partners holding an aggregate Unit Interest of at least 25% requesting a
meeting and stating the purpose for which the meeting is to be held, call a
meeting of Limited Partners. If the General Partner fails or neglects to call
such a meeting within five (5) days after receipt of the written request, any
Limited Partner who was a party to the request may call the meeting of Limited
Partners. For the avoidance of doubt, the Limited Partners shall only be
entitled to approve or veto matters presented by the General Partner other than
the matters referred to in Sections 4.10 and 13.3. Meetings of Limited Partners
are to be held at such place in Toronto, Ontario or other city as the General
Partner may designate or, in the event of a meeting called by Limited Partners
in the aforesaid circumstances, at such place in Toronto, Ontario as the said
Limited Partners may designate.

 

(2)Notice of any Limited Partners’ meeting shall be given to each Limited
Partner and to the General Partner (unless such Partner waives in writing its
right to receive such notice, which waiver may be made at any time before or
after such Partners’ meeting). The notice shall be mailed by prepaid post at
least ten (10) Business Days and not more than thirty (30) days prior to the
meeting and shall specify the time and place of the meeting and, in reasonable
detail, the nature of all business to be transacted. Notice for adjourned
meetings shall be mailed in accordance with the provisions of notice contained
in Section 15.11, except that it need not specify the nature of the business to
be transacted. Accidental failure to give notice to any Partner shall not
invalidate a meeting or proceeding thereat.

 

(3)The Chairman of all meetings will be chosen by the General Partner.

 

(4)Two or more Limited Partners attending in person or represented by proxy
holding an aggregate Unit Interest of at least 50.1% shall constitute a quorum
at any meeting of the Partners. If a quorum is not present for a meeting of
Partners within 30 minutes after the time fixed for holding the meeting, the
meeting, if convened pursuant to a written request of Limited Partners, will be
cancelled, but otherwise will be adjourned to such date not less than five or
more than twenty-one (21) days after the original date for the meeting as

 

Page 36

 

is determined by the General Partner at a time and location determined by the
General Partner. The Limited Partners present at any such reconvened meeting
shall constitute a quorum.

 

(5)Each Unit shall entitle the holder to one vote.

 

(6)The Chairman shall not have a casting vote. Every question submitted to a
meeting shall be decided by a show of hands unless a poll is demanded by a
Partner or the Chairman before the question is put or after the results of the
show of hands has been announced and before the meeting proceeds to the next
item of business, in which case a poll shall be taken.

 

(7)At any meeting of Partners, any Limited Partner is entitled to vote by proxy
in a form acceptable to the General Partner, provided the proxy shall have been
received by the General Partner for verification prior to the meeting. Any
individual may be appointed as proxy and every instrument of proxy shall be
considered valid unless it is dated more than one year before the date of the
meeting or is challenged by a Partner or holder of another proxy prior to or at
the time of its exercise. The Chairman shall determine the validity of any
challenged instrument of proxy.

 

(8)Minutes and proceedings of every meeting of the Partners shall be made and
recorded by the General Partner. Minutes, when signed by the Chairman of the
meeting, shall be prima facie evidence of the matters therein stated. Until the
contrary is proved, every meeting in respect of which minutes have been made
shall be taken to have been duly held and convened and all proceedings referred
to in the minutes shall be deemed to have been duly passed or not to have been
passed, as the case may be.

 

Article 11
GENERAL SALE PROVISIONS

 

11.1Warranties of Seller

 

Subject to the applicable limitations set forth in Article 7, each Partner shall
do all such acts or things, including the execution of any Unit transfers, that
may be necessary to effect the transfer of any Units to another Partner or a
Third Party pursuant to this Section 11.1.

 

Each Transfer of Units between a seller and a buyer will, unless the seller and
the buyer otherwise agree, be closed at the offices of the solicitors of the
General Partner at 10:00 a.m. on the closing date specified in accordance with
this Agreement.

 

11.2Closing Conditions

 

At the time of closing of any Transfer of any Units between a seller and a buyer
under this Agreement, the seller will table:

 

(a)a certificate or certificates representing the Units being Transferred by the
seller, duly endorsed in blank for transfer or accompanied by a duly executed
stock power of transfer in appropriate form;

 

Page 37

 

(b)a release of any Encumbrances on the Units being Transferred; and

 

(c)a certificate of the seller stating that the seller is not a non-resident of
Canada for the purposes of the Income Tax Act or is, if the seller is a
partnership, a “Canadian partnership” for purposes of the Income Tax Act.

 

11.3Payment

 

The buyer will pay for the Units being purchased pursuant to this Agreement by a
draft drawn on, or a cheque certified by, or a wire transfer initiated by a
Canadian or U.S. chartered bank or trust company.

 

11.4Allocation of Purchase Price

 

Unless otherwise specified herein, on any Transfer of Units the allocation of
the purchase price for such Units will be to each Unit, equally per Unit.

 

11.5Indebtedness between Seller and the Partnership

 

(1)If, on the date of closing of any sale and purchase of all or any part of the
Units of a seller, the seller is indebted to the Partnership or any of its
Subsidiaries or has failed to return any property of the Partnership or any of
its Subsidiaries, then, unless the General Partner and the seller otherwise
agree in writing, the buyer will at the time of closing of such purchase and
sale pay to the General Partner the purchase price payable for the Units being
sold and the General Partner, acting reasonably, will apply such purchase price
to repayment of the indebtedness of the seller to the Partnership or any
Subsidiary, as the case may be, and, if applicable, retain an amount equivalent
to the fair value of the property of the Partnership or any Subsidiary, as the
case may be, as security for the return of such property. If the seller sells
all of its Units and the indebtedness of the seller to the Partnership or any
Subsidiary exceeds the purchase price for the Units being sold, then the seller
will at the time of closing pay the balance of such indebtedness to the General
Partner to retire such indebtedness. If the purchase price for the Units being
sold exceeds the indebtedness of the seller to the Partnership or any
Subsidiary, the General Partner will pay the balance to the seller at the time
of closing of such sale and purchase less, if applicable, such amount as it may
retain, acting reasonably, equivalent to the fair value of the property of the
Partnership or any Subsidiary, as the case may be, as security for the return of
such property.

 

(2)If, on the date of closing of any sale and purchase of all of the Units of a
seller, the Partnership or any Subsidiary is indebted to the seller, the
Partnership or such Subsidiary will, at the time of closing, repay such
indebtedness at its face value plus accrued and unpaid interest, if any.

 

(3)Notwithstanding anything else herein contained, if on the date of closing of
any sale and purchase of Units of a seller to a Third Party, a seller or its
Affiliates is indebted to such Third Party or its Affiliates pursuant to this
Agreement or for any other reason related to the Project, the Third Party shall
be entitled to deduct the amount of such indebtedness from the purchase price of
the Units in full satisfaction thereof.

 

Page 38

 

11.6Failure to Transfer Units

 

If any Limited Partner defaults in transferring Units pursuant to a Transfer
that is required pursuant to Article 7, and except as otherwise provided in
Section 7.7, the General Partner is authorized and directed to receive the
purchase money therefor from the buyer and thereupon to record the transfer of
Units, to enter the name of the buyer in the registers of the Partnership as the
holder of the Units purchased by the buyer from the seller, and cause to be
issued to the buyer Unit Certificates for such Units in the name of the buyer.
The General Partner will hold the purchase money received by it in trust on
behalf of the seller and will not commingle the purchase money with the General
Partner’s or the Partnership’s assets, except that any interest accruing thereon
will be for the account of the Partnership. The receipt by the General Partner
of the purchase money will be a good discharge to the buyer and, after the name
of the buyer has been entered in the registers of the Partnership as the holder
of the Units purchased by it, the purchase and sale will be deemed completed at
the price and on the terms and conditions contemplated herein and the buyer will
for all purposes own the Units purchased by it. Upon such registration, the
seller will cease to have any right to or in respect of the Units except the
right to receive, without interest, the purchase money received by the General
Partner upon surrender of any certificates that previously represented such
Units.

 

Article 12
CONFIDENTIALITY

 

12.1Confidentiality

 

(1)Subject to the provisions of this ‎Section 12.1, each Partner shall, and
shall cause its Affiliates and its and their Representatives to, keep
confidential all information, documentation and records obtained from the
Partnership, its Affiliates or their respective Representatives as well as any
information arising out of any Partner’s access to the books and records of the
Partnership (collectively, the “Confidential Information”); provided that except
as set forth in ‎Section 12.1(2), nothing herein shall restrict or prohibit any
Partner from disclosing Confidential Information to its Representatives, in each
case who first are instructed to maintain Confidential Information confidential
on substantially similar terms as those contained in this ‎Section 12.1(1);
provided, further, that such Partner shall be liable for any breach of this
‎Section 12.1 by any such Person as if such Partner had itself committed such
breach. “Confidential Information” shall not include: (1) public information or
information in the public domain at the time of its receipt by PSP or its
Representatives; (2) information which becomes public through no fault or act of
PSP or its Representatives; or (3) information received by PSP or its Affiliates
in good faith from a third party lawfully in possession of the information and
not in breach of any confidentiality obligations. PSP acknowledges that it is
aware that (i) Confidential Information and Competitively Sensitive Information
(as defined below) contains material, non-public information regarding the
Partnership and its Affiliates and PEGI and (ii) United States and Canadian
securities laws prohibit any persons who have material, non-public information
from purchasing or selling securities of a company using such information or
from communicating such information to any Person (including its Affiliates)
under circumstances in which it is reasonably foreseeable that such Person is
likely to purchase or sell such securities in reliance upon such information.
PSP further confirms that it has in place internal information protection
mechanisms to

 

Page 39

 

prevent unauthorized use of the Confidential Information and Competitively
Sensitive Information.

 

(2)“Competitively Sensitive Information” shall mean information regarding the
Partnership or its Affiliates that PEGI determines that one or more Affiliates
of PSP could reasonably be expected to use to compete with PEGI. Notwithstanding
anything to the contrary in this Agreement (including Article 9), in no event
shall PSP be entitled to receive Competitively Sensitive Information, and PSP
shall, and shall cause its Affiliates to, maintain any Competitively Sensitive
Information of which it or any of their Representatives is or becomes aware in
strict confidence; provided that the General Partner, on behalf of the
Partnership, shall provide PSP with a commercially reasonable description of the
nature of any Competitively Sensitive Information that would otherwise have been
provided to PSP but for this ‎Section 12.1(2) and shall use commercially
reasonable efforts to provide substitute disclosure to PSP that, to the greatest
extent practicable under the circumstances, will enable PSP to exercise its
rights under this Agreement and the Shareholder Agreement in substantially the
same manner as if PSP had full access to such Competitively Sensitive
Information and that is otherwise reasonably satisfactory to PSP.

 

(3)Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall prevent or restrict any Partner or any of its Affiliates from
disclosing, without the agreement of the Partnership or its Affiliate, as
applicable: (a) Confidential Information required to be disclosed under any
Applicable Law (including applicable securities laws) or the rules of any
securities exchange; (b) Confidential Information required to be disclosed to
its lenders or other creditors on a confidential basis; provided that in no
event shall this clause (b) permit the disclosure of any Competitively Sensitive
Information. Any Partner disclosing Confidential Information, as applicable in
accordance with this ‎Section 12.1 shall use reasonable efforts to (i) advise
the Partnership and the other Partners of the details of the required disclosure
and (ii) if permitted by Applicable Law, obtain the comments of the Partnership
and such other Partners on the wording of the proposed disclosure prior to
making such disclosure.

 

(4)Notwithstanding anything to the contrary in this Agreement, in no event shall
PSP, any of its Affiliates, or any of their respective Representatives, share
any Confidential Information or Competitively Sensitive Information with any
portfolio companies or other investments of PSP (or any of their respective
Representatives other than employees of PSP who are acting in their capacity as
Representatives of PSP and do not use such information for any purpose other
than in furtherance of the transactions contemplated by this Agreement) and PSP
shall, and shall cause its Affiliates that receive Confidential Information or
Competitively Sensitive Information to, use customary information barriers to
ensure that no portfolio company or other investment of PSP or any of their
respective Representatives (other than employees of PSP who are acting in their
capacity as Representatives of PSP and do not use such information for any
purpose other than in furtherance of the transactions contemplated by this
Agreement) has access to any Confidential Information or Competitively Sensitive
Information.

 

(5)This Agreement will not be construed as granting expressly or by implication
during its terms or thereafter any interest in or rights or license with respect
to any Confidential

 

Page 40

 

Information and Competitively Sensitive Information disclosed pursuant to this
Agreement or otherwise by or on behalf of the Partnership and its Affiliates.

 

(6)In the event of a breach of a Partner’s obligations under this Section 12.1,
the Partner must, as soon as practicable following discovery of the breach, give
written notice to the Partnership of the nature of the breach. The Partner must
immediately, and upon consultation with the Partnership, take all necessary
reasonable steps to limit the extent of the breach.

 

(7)Disclosure or use of Confidential Information and Competitively Sensitive
Information contrary to, or other breach of, this Agreement, or any other
failure to comply with the terms and conditions of this Agreement by a Partner,
will give rise to irreparable injury to the Partnership and Affiliates,
inadequately compensable in damages. The Partners acknowledge and agree that the
Partnership and its Affiliates, as applicable, may, in addition to any other
remedy and in conjunction with Section 15.16, enforce the performance of this
Agreement by way of injunction or specific performance upon application to a
court of competent jurisdiction without proof of actual damages (and without the
requirement of posting a bond or other security). The rights and remedies
provided in this Agreement are cumulative and are in addition to, and not in
substitution for, any other rights and remedies available at law or equity.

 

12.2Public Announcements

 

Each Limited Partner shall, and shall cause its Affiliates, to consult with the
other Limited Partner and provide that other Limited Partner a reasonable
opportunity to comment before issuing any press release or making any other
public announcement regarding the other Limited Partner, provided that (i) in
the case of any disclosure required by Applicable Law or stock exchange rule,
such consultation and opportunity to comment shall only be required to the
extent reasonably practicable under the circumstances and (ii) no consultation
and opportunity to comment shall be required with respect to any disclosure that
is substantially similar to prior public disclosure made in compliance with the
terms of this Agreement.

 

12.3Subsidiaries as Third Party Beneficiaries

 

The provisions of this Article 12 will enure to the benefit of the Partnership
and its Subsidiaries, if any, notwithstanding that such Subsidiaries are not
parties hereto.

 

12.4Survival

 

The provisions of this Article 12 will survive the termination of this Agreement
or dissolution of the Partnership.

 

Page 41

 

Article 13
TERM, TERMINATION AND DEFAULT

 

13.1Term

 

The Partnership will continue until the Partnership is dissolved pursuant to
Section 13.2 or by operation of law, and the property of the Partnership has
been distributed as provided for herein.

 

13.2Termination

 

The Partnership shall continue from the date hereof until it is dissolved upon
the first to occur of the following:

 

(a)by a notice given by the General Partner to the Limited Partners not less
than fifteen (15) days prior to the effective date of dissolution;

 

(b)the disposition of all or substantially all of the property of the
Partnership;

 

(c)the dissolution, bankruptcy or assignment for the benefit of creditors of the
General Partner (unless proper provision is made for the appointment of a
substitute general partner);

 

(d)the occurrence of any other event causing the dissolution of the Partnership
under the Act or other Applicable Law; or

 

(e)August 13, 2109.

 

Subject where applicable to compliance with the provisions of the Act for the
renewal thereof, the Partnership shall not dissolve or terminate upon the death,
bankruptcy, assignment of property in trust for the benefit of creditors or
withdrawal of or attempted withdrawal by any Limited Partner, or the admission
of any additional or substituted limited partners.

 

13.3Limited Return of Capital Contributions Upon Dissolution

 

Each Partner will look solely to the property of the Partnership for all
distributions and will have no recourse therefor, upon dissolution or otherwise,
against the property of any other Partner. Notwithstanding the dissolution of
the Partnership, the business of the Partnership and the affairs of the
Partners, as such, will continue to be governed by this Agreement until
termination of the Partnership, as provided for in this Agreement. Upon
dissolution of the Partnership, the General Partner, or, if there is no General
Partner, a liquidator (who may be a Partner) appointed by the written approval
of all of the Limited Partners, will liquidate the property of the Partnership
and apply and distribute the proceeds thereof as contemplated by this Agreement.

 

13.4Distribution Upon Liquidation

 

(1)The General Partner, or if there is none, the liquidator appointed pursuant
to Section 13.3, as the case may be, will cause the Certificate to be cancelled
and file a declaration of

 

Page 42

 

dissolution, together with any other document necessary, desirable or useful in
connection with the dissolution and winding up of the Partnership pursuant to
the Act.

 

(2)The General Partner or liquidator, as applicable, will liquidate the property
of the Partnership as promptly as is consistent with obtaining the fair market
value thereof, and apply and distribute the proceeds thereof in the following
order:

 

(a)first, to the payment of the debts and liabilities of the Partnership in
accordance with the Act and to the payment of liquidation expenses;

 

(b)second, to the establishment of reasonable reserves for contingencies which
the General Partner or the liquidator, as the case may be, may consider
necessary to satisfy any obligations or liabilities of the Partnership (except
to the extent that the Partnership has put in place insurance policies to
address such obligations or liabilities);

 

(c)third, to the payment of the balance of the distributions owing (if any) to
the Partners in accordance with Article 8; and

 

(d)fourth, the balance, if any, to the Partners in accordance with their Unit
Interests immediately prior to the dissolution of the Partnership.

 

(3)The General Partner or liquidator, as applicable, will thereafter send
notices of dissolution to all third parties that have dealings with the
Partnership but would not otherwise have been notified of the dissolution.

 

(4)The General Partner or liquidator shall at the time of liquidation assess the
availability of insurance to reduce or eliminate the requirement for any
reserves for contingencies pursuant to Section 13.4(2)(b) on commercially
reasonable terms but, for certainty, the General Partner or liquidator shall
retain the discretion to determine whether to purchase such insurance if
available. If any of the reserves for the contingencies which the General
Partner or the liquidator, as the case may be, taken pursuant to Section
13.4(2)(b) have not been applied to satisfy any obligations or liabilities of
the Partnership within one year following the liquidation of the Partnership in
accordance with this Section 13.4, the amount of any such unapplied reserves
shall be distributed to the Partners in accordance with their Unit Interests
immediately prior to the dissolution of the Partnership

 

(5)This Section 13.4 shall survive the dissolution of the Partnership and the
termination of this Agreement.

 

Article 14
REPRESENTATIONS AND WARRANTIES

 

14.1General Partner Representations and Warranties

 

The General Partner hereby represents and warrants as follows, and acknowledges
and confirms that the other Partners are relying on such representations and
warranties in entering into this Agreement:

 

Page 43

 

(a)Qualification. It is a corporation duly incorporated under the laws of
British Columbia and is validly subsisting under such laws and has the corporate
power to enter into and perform its obligations under this Agreement.

 

(b)Authorization. The execution and delivery of and performance by it of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action on the
part of the General Partner.

 

(c)Validity of Agreement. The execution and delivery of and performance by the
General Partner of this Agreement:

 

(i)will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under, any of
the terms or provisions of its constating documents;

 

(ii)will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under any
Contracts to which the General Partner is a party or pursuant to which any of
the General Partner’s assets may be affected; and

 

(iii)will not result in the violation of any law.

 

(d)Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the General Partner and constitutes a legal, valid and binding
agreement of the General Partner enforceable against it in accordance with its
terms, subject only to any limitation under Applicable Laws relating to (i)
bankruptcy, winding-up, insolvency, arrangement and other laws of general
application affecting the enforcement of creditors’ rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies.

 

(e)Residence. The General Partner is not a non-resident of Canada for the
purposes of the Income Tax Act and:

 

(i)it is acting as a principal in respect of this Agreement;

 

(ii)its interest in the Partnership is not a “tax shelter investment” as defined
in subsection 143.2 of the Income Tax Act;

 

(iii)an interest in the General Partner is not a “tax shelter investment” as
defined in subsection 143.2 of the Income Tax Act;

 

(iv)its interest in the Partnership does not cause or will not cause the
Partnership to be a “SIFT partnership” for purposes of the Income Tax Act; and

 

(v)the Partnership is registered for GST and applicable sales tax purposes.

 

Page 44

 

(f)Registrations. It holds and will maintain the registrations necessary for the
conduct of its business and has and will continue to have all licences and
permits necessary to carry on its business as the General Partner of the
Partnership in all jurisdictions where the activities of the Partnership require
such licensing or other form of registration of the General Partner.

 

14.2Representations and Warranties of the Limited Partners

 

Each Limited Partner hereby represents and warrants as follows, and acknowledges
and confirms that the other Partners are relying on such representations and
warranties in entering into this Agreement:

 

(a)Qualification. It is a corporation, partnership or other legal entity, duly
incorporated or formed and existing under the laws of its jurisdiction of
incorporation or formation and has the corporate or other power to enter into
and perform its obligations under this Agreement.

 

(b)Authorization. The execution and delivery of and performance by it of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Limited Partner.

 

(c)Validity of Agreement. The execution and delivery of and performance by the
Limited Partner of this Agreement:

 

(i)will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under, any of
the terms or provisions of its constating documents;

 

(ii)will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under any
contracts or instruments to which the Limited Partner is a party or pursuant to
which any of the Limited Partner’s assets may be affected; and

 

(iii)will not result in the violation of any law.

 

(d)Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the Limited Partner and constitutes a legal, valid and binding
agreement of each Limited Partner enforceable against it in accordance with its
terms, subject only to any limitation under Applicable Laws relating to (i)
bankruptcy, winding-up, insolvency, arrangement and other laws of general
application affecting the enforcement of creditors’ rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies.

 

Page 45

 

(e)Residence. The Limited Partner is not a non-resident of Canada for the
purposes of the Income Tax Act or is, if a partnership, a “Canadian partnership”
for the purposes of the Income Tax Act and:

 

(i)it is acting as a principal in respect of this Agreement;

 

(ii)its interest in the Partnership is not a “tax shelter investment” as defined
in subsection 143.2. of the Income Tax Act;

 

(iii)an interest in the General Partner is not a “tax shelter investment” as
defined in subsection 143.2. of the Income Tax Act;

 

(iv)its interest in the Partnership does not cause or will not cause the
Partnership to be a “SIFT partnership” for purposes of the Income Tax Act; and

 

(v)if the Limited Partner is a partnership, an interest in the Limited Partner
is not held, directly or indirectly through one or more other partnerships, by
another partnership where an interest in such other partnership is a “tax
shelter investment” as defined in subsection 143.2. of the Income Tax Act.

 

14.3Survival

 

The representations, warranties and covenants of the Partners contained in this
Article 14 survive the execution and delivery of this Agreement and continue in
full force and effect with respect to each Partner until it ceases to be bound
by the provisions of this Agreement.

 

Article 15
GENERAL

 

15.1Limited Partner not a General Partner

 

If any provision of this Agreement has the effect of imposing upon any Limited
Partner any of the liabilities or obligations of a general partner under the
Act, such provision will be deemed to be of no force and effect and severed from
the remainder of this Agreement.

 

15.2Agreement to be Bound

 

Each Person who becomes a Limited Partner must concurrently with becoming a
Limited Partner execute and deliver to the Partnership a counterpart copy of
this Agreement or a written agreement in form and substance satisfactory to the
Parties, agreeing to be bound by this Agreement, including making the
representations and warranties contained in Article 14.

 

15.3Entire Agreement

 

This Agreement, together with the Shareholder Agreement, constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written (including the Prior Limited Partnership Agreement).
There are no conditions,

 

Page 46

 

representations, warranties or other agreements between the Parties with respect
to the subject matter hereof, whether oral or written, express or implied,
statutory or otherwise, except as specifically set out in this Agreement and the
Shareholder Agreement. Any actions taken by the General Partner in its own
capacity or the General Partner in its capacity as the general partner of the
Partnership, including the entering into or the amendment, waiver or termination
of any Related Party Contract pursuant to Section 4.3, shall be subject to the
applicable provisions of the Shareholder Agreement, and any action taken by the
General Partner in violation of any provision of the Shareholder Agreement shall
be null and void ab initio.

 

15.4Amendment

 

(1)This Agreement may be amended at any time in writing by the General Partner
without prior notice to or consent from any Limited Partner if such amendment is
made to:

 

(a)reflect a change that, in the sole discretion of the General Partner, is
reasonable and necessary or appropriate to qualify or continue the qualification
of the Partnership as a partnership in which the Limited Partners have limited
liability under Applicable Laws;

 

(b)reflect a change that, in the sole discretion of the General Partner, is
reasonable, necessary or appropriate to enable the Partnership to take advantage
of, or not be detrimentally affected by, changes in any taxation laws;

 

(c)remove any conflicts or other inconsistencies which may exist between any
terms of this Agreement and any provisions of any Applicable Law applicable to
the establishment or maintenance of the Partnership; or

 

(d)ensure or continue compliance with Applicable Laws or requirements of any
Governmental Agency having jurisdiction over the Partnership.

 

(2)The General Partner will notify the Limited Partners of any amendment to this
Agreement within a reasonable time following the effective date of the
amendment.

 

(3)Amendments not contemplated in Section 15.4(1) above will only be made by a
written instrument signed by the General Partner and the Limited Partners.

 

15.5Rights of Set-Off

 

Notwithstanding anything in this Agreement to the contrary, the Partnership and
the General Partner shall have the right to set off against any amount that
would otherwise have been paid to a Limited Partner hereunder, any amount owing
by the Limited Partner to the Partnership, including any amount owing as a
result of a breach by the Limited Partner of its obligations hereunder.

 

15.6Waiver

 

A waiver of any default, breach or non-compliance under this Agreement is not
effective unless it is in writing and signed by the Party to be bound by the
waiver. No waiver will be

 

Page 47

 

inferred from or implied by any failure to act or delay in acting by a Party in
respect of any default, breach or non-compliance or by anything done or omitted
to be done by that Party. The waiver by a Party of any default, breach or
non-compliance under this Agreement will not operate as a waiver of that Party’s
rights under this Agreement in respect of any continuing or subsequent default,
breach or non-compliance, whether of the same or any other nature.

 

15.7Governing Law

 

This Agreement will be construed in accordance with the laws of the Province of
British Columbia and the federal laws of Canada applicable therein (without
reference to conflicts of law principles). Each of the Parties irrevocably
attorns to the jurisdiction of the courts of the Province of British Columbia
but nothing in this Agreement will preclude any Party from bringing suit or
taking other legal action in any other jurisdiction.

 

15.8Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of such
prohibition or unenforceability and will be severed from the balance of this
Agreement, all without affecting the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

15.9Time of Essence

 

Time will be of the essence of this Agreement in all respects.

 

15.10Further Assurances

 

Each Party will promptly do, execute and deliver or cause to be done, executed
and delivered all further acts, documents and things in connection with this
Agreement that any other Party may reasonably require for the purpose of giving
effect to this Agreement.

 

15.11Notice

 

(1)Any notice or other communication required or permitted to be given under
this Agreement will be in writing and will be effectively given and made if
delivered or sent by facsimile to the applicable address or facsimile number set
out below:

 

(i)to Pattern:

 

c/o Pattern Energy Group Inc.



Pier 1, Bay 3 

San Francisco, CA 94111

 

Attention:            General Counsel
Facsimile:             415-362-7900

 

(ii)to PSP:

 

Page 48

 

Public Sector Pension Investment Board
1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Québec H3B 5E9

 

Attention:           Managing Director, Infrastructure Investments
Email:                   vertuousenergy@investpsp.ca and
legalnotices@investpsp.ca

 

with a copy (which shall not constitute notice) to:

 

Davies Ward Phillips & Vineberg LLP

 

1501, avenue McGill College
26th Floor
Montréal, Québec H3A 3N9

 

Attention:            Franziska Ruf
Email:                    fruf@dwpv.com

 

(iii)to the General Partner:

 

c/o Pattern Energy Group Inc.



Pier 1, Bay 3 

San Francisco, CA 94111

 

Attention:           General Counsel
Facsimile:            415-362-7900

 

(2)Any notice or other communication so given will be deemed to have been given
and received on the day of delivery, if delivered, or on the day of faxing, if
faxed, provided that such day is a Business Day and such notice or other
communication is so delivered or faxed by 4:00 p.m. (local time at the place of
receipt) on such day. Otherwise, such notice or communication will be deemed to
have been given and received on the next following Business Day. Any such notice
or other communication given in any other manner will be deemed to have been
given and received only upon actual receipt. Without in any way limiting the
foregoing, each Party shall, to the extent possible, send a copy by e-mail of
each notice, request, demand or communication given in accordance with the
foregoing to each recipient thereof; provided that the sending of (or failure to
send) a copy of such notice, request, demand or communication by e-mail shall in
no way affect the validity of such notice, request, demand or communication or
the interpretation as to when such notice, request, demand or communication is
deemed to be received pursuant to this Section 15.11.

 

(3)Any Party may from time to time change its address, contact name or facsimile
number under this Section 15.11 by notice to the other Parties given in the
manner provided by this Section 15.11.

 

Page 49

 

15.12Benefit/Binding

 

This Agreement will enure to the benefit of and be binding on the Parties and
their respective heirs, executors, administrators, successors and permitted
assigns.

 

15.13Dispute Resolution Procedure

 

Except as otherwise provided for in Section 12.1(7) of this Agreement, if any
dispute, claim, question or differences arises out of or in relation to this
Agreement, or any breach hereof, (a “Dispute”) the Parties to this Agreement
shall each use commercially reasonable efforts to settle the Dispute prior to
resorting to commencing a proceeding in respect of such Dispute ( “Initial Good
Faith Discussions”). Notwithstanding the foregoing, if the Dispute is not
resolved within ten (10) days of commencing such Initial Good Faith Discussions,
the Parties shall refer such Dispute to their respective senior representatives,
who shall in turn use commercially reasonable efforts to settle the Dispute (the
“Escalated Good Faith Discussions”). If such Dispute remains unresolved
following the date that is ten (10) days following the commencement of the
Escalated Good Faith Discussions, any Party may, following delivery of written
notice to the other Party or Parties, as applicable, commence an action in
respect of such Dispute.

 

15.14Assignment

 

No Party may assign or transfer, whether absolutely, by way of security or
otherwise, all or any part of its rights or obligations under this Agreement
unless approved by the General Partner and the Limited Partners, except where
such assignment or transfer is being made together with the Transfer of its
Units in accordance with this Agreement.

 

15.15Legend on Certificates

 

All certificates representing Units will have a legend endorsed on them
substantially as follows:

 

“There are restrictions on the right to transfer the Units represented by this
certificate. In addition, such Units are subject to an Amended and Restated
Limited Partnership Agreement dated as of August 10, 2017 between Pattern Canada
Finance Company ULC, Vertuous Energy Canada Inc. and Meikle Wind Energy Corp.,
as amended from time to time, and may not be pledged, sold or otherwise
transferred except in accordance with the provisions thereof.”

 

15.16Remedies

 

The Parties acknowledge and agree that all restrictions contained in this
Agreement are reasonable and valid and that all defences to the strict
enforcement of such restrictions are hereby waived, and that the rights,
privileges, restrictions and conditions set forth in this Agreement are special
and unique such that a breach of any such rights, privileges, restrictions or
conditions cannot adequately be compensated for by an award of damages.
Accordingly, any Party will be entitled to temporary and permanent injunctive
relief and to an order for specific performance against every other Party that
is in breach of this Agreement without having to prove damages.

 

Page 50

 

Any remedy this Agreement sets forth or contemplates will be in addition to and
not in substitution for or dependent upon any other remedy.

 

15.17Withholding

 

Anything to the contrary notwithstanding, all payments that the Partnership is
required to make under this Agreement to a Partner will be subject to
withholding of such amounts relating to income taxes, employment insurance
premiums, Canada pension plan contributions, workers’ compensation premiums,
other taxes and other amounts as the Partnership may reasonably determine it
must withhold pursuant to any Applicable Law. In lieu of withholding such
amounts, in whole or in part, the Partnership may, in its sole discretion,
accept other provision for payment of taxes as required by law, provided it is
satisfied that all requirements of law affecting its responsibilities to
withhold such amounts have been satisfied.

 

15.18Expenses

 

Each Limited Partner will pay its own legal and other costs and expenses
incurred in connection with the negotiation and finalization of this Agreement.

 

15.19Independent Advice

 

Each of the Limited Partners acknowledges that it has received or waived the
opportunity to receive independent legal and tax advice in connection with this
Agreement and with owning its respective Units.

 

15.20Counterparts

 

This Agreement may be executed by facsimile or in portable document format (pdf)
and delivered electronically and in two or more counterparts, each of which will
be deemed an original and all of which will constitute one and the same
instrument.

 

15.21Corporate Opportunities, Waiver of Fiduciary Duties, Etc.

 

To the maximum extent permitted by Applicable Law, no Limited Partner will have
any fiduciary duties to any other Partner of the Partnership, including as may
result from a conflict of interest between any of PEGI, Pattern, PSP and the
Partnership.

 

(remainder of page intentionally blank)

 

 

 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as of the
date first written above.

 



MEIKLE WIND ENERGY CORP.

 

 

Per: /s/ Colin Edwards   Name: Colin Edwards   Title: Director

 


PATTERN CANADA FINANCE COMPANY ULC

 

 

Per: /s/ Colin Edwards   Name: Colin Edwards   Title: Director

 

 

VERTUOUS ENERGY CANADA INC.

 

 

Per: /s/ Jean Daigneault   Name: Jean Daigneault   Title: Vice President      
/s/ Mélanie Bernier   Name: Mélanie Bernier   Title: Assistant Secretary



 

 

 

 



 

 

 

 

SCHEDULE “A”
CURRENT CAPITAL CONTRIBUTIONS AND CURRENT UNITS HELD BY THE PARTNERS

 

Partner Capital Contributions Number of Units Percentage of Units Meikle Wind
Energy Corp. $23,605.87 2 0.02% Pattern Canada Finance Company ULC
$60,183,183.24 5,099 50.99% Vertuous Energy Canada Inc. $57,822,595.55 4,899
48.99%

 

 

SCHEDULE “B”
PROJECT AGREEMENTS

 

i.       any lease or other type of agreement granting long-term real property
tenure rights that is material to the Project, taken as a whole;

 

ii.       applicable third-party partnership agreements (including agreements
with tax equity partners).

 

iii.       the engineering, procurement and construction agreement,
balance-of-plant construction contract or similar agreement and related
guarantee (but only to the extent adversely affecting the warranty provisions
thereof);

 

iv.       the turbine supply agreement or similar material equipment supply
agreement and related guarantee (but only to the extent adversely affecting the
warranty provisions thereof);

 

v.       the service and maintenance agreement or similar agreement entered into
in respect of the wind turbines or any other material equipment;

 

vi.       long-term power purchase agreement, long-term energy hedge agreement
or similar agreement entered into with any off-taker to purchase electricity or
other products from the Partnership;

 

vii.       the interconnection agreement;

 

viii.       agreements evidencing indebtedness of the types described in clause
(h) in Schedule “B” of the Shareholder Agreement;

 

ix.       any other Contract that affects the Operating Period to which the
General Partner on its own behalf or on behalf of the Partnership is a party or
by which such Person, or any of its assets is bound and that:

 

1.       limits the freedom of the General Partner, the Partnership or any of
their Subsidiaries to compete in any line of business or with any Person or in
any area or granting “most favored nation” or similar status, in a manner that
is material to the Project, taken as a whole;

 

2.       is with Pattern Energy Group LP or any of its Affiliates that is
material to the Project, taken as a whole; or

 

3.       the entry into or loss of which would result in a material adverse
effect.

 

“Operating Period” means, in respect of the Project, the period commencing on
COD.

 

 

 

SCHEDULE “C”
FORM OF UNIT CERTIFICATE

 

See attached.

 

 

 

MEIKLE WIND ENERGY LIMITED PARTNERSHIP



(a limited partnership formed under the laws of the Province of British
Columbia)

 



No. Number of Limited Partnership Units:





 

THIS IS TO CERTIFY THAT

 

is the registered holder of _________________ Limited Partnership Units in

 

MEIKLE WIND ENERGY LIMITED PARTNERSHIP

 

The rights of the holder of limited partnership units are governed by the
amended and restated limited partnership agreement dated as of April 15, 2014,
as amended, restated, supplemented, replaced or otherwise modified from time to
time (the “Limited Partnership Agreement”), among Meikle Wind Energy Corp. and
Pattern Renewable Holdings Canada U LC, and each person who from time to time is
accepted as and becomes a limited partner of the partnership formed pursuant to
the Limited Partnership Agreement. The liability of the holder of this
certificate is limited to the capital contribution made by such holder to Meikle
Wind Energy Limited Partnership plus such holder’s pro rata share of the
undistributed income of Meikle Wind Energy Limited Partnership. Limited partners
of Meikle Wind Energy Limited Partnership may lose the protection of limited
liability by taking part in the control of the business of Meikle Wind Energy
Limited Partnership.

 

There are restrictions on the right to transfer the limited partnership units
represented by this certificate. In addition, such limited partnership units are
subject to the Limited Partnership Agreement and may not be pledged, sold or
otherwise transferred except in accordance with the provisions thereof.

 

A copy of the Limited Partnership Agreement is available from the General
Partner of Meikle Wind Energy Limited Partnership on request therefor. This
certificate is not valid unless manually signed by or on behalf of the General
Partner of Meikle Wind Energy Limited Partnership.

 

In witness whereof Meikle Wind Energy Corp., the General Partner of Meikle Wind
Energy Limited Partnership, has caused this certificate to be issued and signed
by its duly authorized officers.

 

DATED _________________________________

 

  MEIKLE WIND ENERGY CORP., as general  

partner of MEIKLE WIND ENERGY LIMITED PARTNERSHIP

 

 

  By:             By:    

 

 

 



 

